Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                    Desc
                                Exhibit A Page 1 of 71


                                                                         EXECUTION VERSION


                                  SETTLEMENT AGREEMENT

          THIS SETTLEMENT AGREEMENT (this “Settlement Agreement”) dated as of August
   /L, 202!, (the “Settlement Date”) is entered into by and among VIDEOMINING
    CORPORATION, a corporation organized under the laws of the State of Delaware and a
    Debtor-in-Possession (the “Company”), RA.JEEV SHARMA, an individual and a Chapter 7
    Debtor (“Rajecv”) and VISFINU SHARMA, an individual and a Chapter 7 Debtor (“Vishnu”
    and together with Rajeev, the “Sharmas”, and the Sharmas together with the Company are
    individually and collectively referred to herein as the “Debtors”) and WHITE OAK BUSINESS
    CAPITAL, INC. (formerly known as Federal National Payables, Inc., and formerly doing
    business as Federal National Commercial Credit) (“White Oak”), a Delaware corporation.

                                       W ITN ES S ET H:

         WHEREAS, the Debtors and White Oak have entered into financing arrangements
  pursuant to which White Oak has made loans and other financial accommodations to the Company;

         WITEREAS, the Company filed for protection under Chapter II of the Bankruptcy Code
  (the “Company Bankruptcy Case”);

        WHEREAS, the Sharmas filed for protection under Chapter 7 of the Bankruptcy Code (the
  “Sharmas Bankruptcy Case”);

        WHEREAS, White Oak has secured claims against the Company in the Company
  Bankruptcy Case;

          WHEREAS, White Oak has filed a complaint against Rajeev in the Sharmas Bankruptcy
  Case to contest the dischargeability of Rajeev’s obligations to White Oak;

         WHEREAS, the Company has entered into an asset purchase agreement with VMC ACQ.,
  LLC for all of the assets of the Company, including without limitation its patents, but excluding
  the Company’s cash and accounts receivable (the “VMC Transaction”);

          WHEREAS, the Company entered into a license agreement with Amazon Technologies,
  Inc. (“Amazon”) pursuant to which the Company granted Amazon a non-exclusive license in its
  patents (the “Amazon Transaction”, and collectively with the VMC Transaction, the “Sales”);
  and

          WHEREAS. the Debtors have requested White Oak enter into this Settlement Agreement
  to resolve all disputes between the Debtors and White Oak, to have White Oak support the Sales,
  and agree upon payment temis for satisfaction of the Debtors’ obligations to White Oak and White
  Oak has agreed to such request, subject to the terms of this Settlement Agreement.

          NOW, THEREFORE, in consideration of the foregoing, and the respective agreements,
  warranties and covenants contained herein, the parties hereto agree, covenant and warrant as
  Follows:




                                      EXHIBIT A
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                    Exhibit A Page 2 of 71




          SECTION I. DEFINITIONS. In addition to the terms defined hereinabove, as used
  herein, the following terms shall have the respective meanings given to them below:

               (a) “Bankruptcy Court” means the Lnited States Bankruptcy Court for the
  \Vestern District of Pennsylvania or such other court having jurisdiction over the Debtors.

               (b) “Budget” shall mean the budget of the Company annexed to this Settlement
  Agreement as Exhibit A and made a part hereto, together with any subsequent or amended
  budget(s) thereto delivered to White Oak, and acceptable to White Oak, that will evidence the
  Company’s ability to have sufficient cash flow to operate in the ordinary course of business until
  the closing ofthe sale to VMC.

              (c) “Condo Mortgage” means the Open-End Mortgage dated on or about the
  Settlement Date executed by the Sharmas and evidencing a lien on the Condo Property.

              (d) “Condo Property” means the real property’ commonly known and designated
  as 403 South Allen Street, Suite 101, State College, Pennsylvania 16801.

              (e) “Confession of Judgment” means the Confession of Judgment executed by
  Rajeev and delivered to White Oak in the form annexed hereto as Exhibit B and made a pan hereof.

               (I) “DACA” means the Deposit Account Control Agreement by and among
  Enterprise Bank, as the depository, Rajeev, as the customer, and White Oak, as the Secured Party,
  and Enterprise Bank has provided White Oak with view access to the deposit account in which the
  DIP Deposit is being held. The form DACA is annexed hereto as Exhibit C and made a part hereof.

              (g) “DIP Deposit” means One Hundred Twenty Five Thousand Dollars ($125,000)
  being held by Enterprise Bank as collateral for the DIP Loan extended and which will be subject
  to the DACA.

              (h) “DIP Loan” means the Debtor-in-Possession Loan extended by Enterprise Bank
  to the Company.

              (i) “Enterprise Bank” means a bank formed under the laws of the Commonwealth
  of Pennsylvania, having its principal offices at 4091 Mount Royal Boulevard, Allison Park, PA
  15101.

                U) “Excess Proceeds” means, if there is competitive bidding at the hearing on the
  sale to VMC, an amount equal to (a) the amount of the sale price received at the hearing on the
  sale to VMC in excess of Six Ilundred Fifty Thousand Dollars ($650,000), less (b) any increase in
  the commissions due and payable as a result of the increased purchase price: provided however, if
  the net of (a) less (b) is less than Zero Dollars ($0), then the Excess Proceeds shall equal Zero
  Dollars (SO).

              (k) “Note” means the promissory note in the form of Exhibit D annexed hereto and
  made a part hereof.

                 (I)    “Mortgages” means collectively. the Residential Mortgage and the Condo


                                                  7

  4810-7786-0074, v.6
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                    Exhibit A Page 3 of 71




  Mortgage the Forms of which are collectively annexed hereto as Exhibit E.

               (in) “Pre-Petition Enterprise Loan” means the obligations of the Company to
  Enterprise Bank that were outstanding as of the date of the filing of the Company Bankruptcy
  Case, plus any amounts accrued thereon in accordance with the Orders of the Bankruptcy Court.

                (n)     “Properties” means collectively, the Residential Property and the Condo
  Property.

               (o) “Residential Mortgage” means the means the Open-End Mortgage dated on or
  about the Settlement Date executed by the Sharmas and evidencing a lien on the Condo Property.

               (p) “Residential Property” means the real property commonly known and
  designated as 2391 Shagbark Court. State College, Pennsylvania 16803.

              (xvi) “Sale Order” means a final, non-appealable order issued by the Bankruptcy
  Court authorizing the sale of all or substantially all of the assets of the Company to VMC upon
  terms and conditions acceptable to WOBC.

                 (q)    “Settlement Amount” means Six Hundred Fifty Thousand Dollars ($650,000).

                (r) “Sources and Uses” means the Debtors’ good Faith estimate of the sources
  available to the Debtors for the amounts to be used to make the payments due to WOBC under the
  Note.

                 (s)    “Termination Events” the events described in Section 6 of this Settlement
  Agreement.

                 (t)    “VMC” means VMC ACQ., LLC.

  SECTION 2. SETTLEMENT.

          2.1 As of the Settlement Date the Debtors are indebted to White Oak in the amount of
  S 1,290,350.00. The Debtors have agreed to pay and White Oak has agreed to accept the Settlement
  Amount in Full satisfaction of the Debtors’ obligations to White Oak. The Settlement Amount
  shall be evidenced by the Note and shall be paid as follows:

               (a) Simultaneous with the closing of the sale to VMC or another purchaser as a
  result of competitive bidding at the hearing on the sale to VMC. the Debtors shall pay White Oak
  Three Hundred Thousand Dollars ($300,000) plus the Excess Proceeds (the “Subsection (a)
  Payment Amount”) by wire transfer to the wire instructions set forth on Exhibit F annexed hereto
  and made a part hereoI

                (b) 1f after the payment of the Subsection (a) Payment AmounE there is still an
  outstanding balance due under the Note, immediately upon the fUll payment and satisfaction of the
  DIP Loan which shall occur no later than 90 days after the entry of the Sale Order, Enterprise Bank
  shall release the DIP Deposit, which shall be paid by Enterprise Bank to White Oak pursuant to
  the terms of the DACA by wire transfer to the wire instructions set forth on Exhibit D annexed


                                                    3
  4810.7736-0074, v 6
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                     Desc
                                 Exhibit A Page 4 of 71




  hereto and made a part hereof in an amount equal to the lesser of (a) the balance due under the
  Note after the Subsection (a) Payment Amount and (b) One Hundred Twenty Five Thousand
  Dollars (S 125,000) (the “Subsection (b) Payment Amount”). In the event such release by
  Enterprise Bank is not made within such 90 day period, the Debtors shall pay White Oak an amount
  equal to the Subsection (b) Payment Amount. In the event the amount of the DIP Deposit released
  by Enterprise Bank and paid to White Oak is less than the Subsection (b) Payment Amount, Rajeev
  shall simultaneously pay White Oak an amount equal to the difference between the Subsection (b)
  Payment Amount and the amount paid by Enterprise Bank to White Oak by wire transfer to the
  wire instructions set forth on Exhibit F annexed hereto and made a part hereof;

                (c) If, after the payment of the Subsection (a) Payment Amount and if, after the
  payment of the Subsection (b) Payment Amount there is still an outstanding balance due under the
  Note, commencing on the l day of the month following the closing of the sale to VMC or another
  purchaser as a result of competitive bidding at the hearing on the sale to VMC, and on the first day
  of each of the next 59 months thereafter (the “Payment Period”) Rajeev shall pay to White Oak
  monthly payments each in an amount equal to Three Thousand Seven Hundred Fifty Dollars
  ($3,750). Any Excess Proceeds paid to White Oak that were not applied to the Subsection (b)
  Payment Amount and any additional payments made by Rajeev during the Payment Period shall
  be first applied to the last month of the Payment Period and next to the 2 to last month of the
  Payment period and so lbrth. such that the effect of any additional payments shall be to reduce the
  length of the Payment Period.

         2.2 To secure the payment of all obligations and liabilities of Debtors to White Oak under
  the Note and this Settlement Agreement:

               (a) The Debtors hereby grant to White Oak a security interest in all deposits and
  accounts maintained by the Debtors with Enterprise Bank that secure the DIP Loan, in an amount
  not less than One I lundred Twenty Five Thousand Dollars ($125,000) and White Oak shall be
  granted control over the DIP Deposit, subject to the lien of Enterprise Bank to secure the DIP
  Loan, as set forth in the DACA.

                (b) The Sharmas shall grant White Oak liens on the Properties in the Settlement
  Amount as evidenced by the Mortgages, which liens shall be reduced by any payments made
  pursuant to Sections 2.1(a), (b) and (c). Within 15 business days of the full payment and
  satisfaction of the DIP Loan and the Pre-Petition Enterprise Loan, all mortgages held by Enterprise
  Bank on the Properties shall be discharged of record.

              (c) Rajeev shall execute and deliver the Confession of Judgment, which White Oak
  shall be permitted to file upon the occurrence of a Termination Event and subject to the Cure
  Period.

          2.3 Upon the occurrence of a Termination Event, the obligations of Rajeev pursuant to
  the Note and the Conlbssion of Judgment and the obligations of Vishnu pursuant to the Mortgages
  shall automatically increase, without any action or notice, to an amount equal to One Million
  Dollars ($1,000,000) minus the amount of any payments received by White Oak from the Debtors
  from the Settlement Date until the date of such Termination Event and the amount of the
  Confession ofJudgemcnt shall be for such amount. Additionally, White Oak shall be granted an


                                                   4
  4810-7786-0074, v.6
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                    Desc
                                 Exhibit A Page 5 of 71




  allowed secured claim against VideoMining and Rajeev consistent with its loan documents and
  the priority scheme in the Bankruptcy Code in the amount of $1,000,000 minus any payments
  received by White Oak From the Debtors from the Settlement Date until the date of such
  Termination Event.

  SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
             DEBTORS.

          The Debtors represent, warrant and covenant with and to White Oak as follows (which
  representations, warranties and covenants are continuing and shall survive the execution and
  delivery hereoQ:

          3.! Authorization. Execution and Delivery. This Settlement Agreement has been duly
  authorized, executed and delivered by all necessary action on the part of the Debtors, including
  without limitation, the entry ofan order ofthe Bankruptcy Court authorizing the Debtors to execute
  and deliver this Settlement Agreement, and the agreements and obligations of the Debtors
  contained herein constitute legal, valid and binding obligations of the Debtors, enforceable in
  accordance with their respective terms.

          3.2 Accuracy ofExistina Representations and Warranties. All of the representations and
  warranties made herein by the Debtors, are true and correct in all material respects on and as of
  the date hereof as ii made on the date hereof; except to the extent any such representation or
  warranty is made as ola specified date, in which case such representation or warranty shall have
  been true and correct in all material respects as of such date.

  SECTION 4. TERMINATION EVENTS.

        Each of the following shall constitute a “Termination Event” under this Settlement
  Agreement and subject to the Cure Period:

         1.1 Any representation or warranty made by the Debtors herein shall prove to have been
  inaccurate in any material respect on or as of the date made;

          1.2 The Debtors fail to comply with the covenants, conditions and agreements contained
  in this Settlement Agreement;

          1.3 The commencemeni of any action or proceeding against White Oak by the Debtors
  or any entity controlled by or under common control with the Debtors;

          1.4 The failure of the Company to have adequate cash flow to operate in the ordinary
  course until closing of the sale to VMC or another purchaser as a result of competitive bidding at
  the hearing on the sale to VMC;

        4.5 The Ihilure of the Sharmas to keep the Properties free of all liens, mortgages or other
  encumbrances of any kind or amount until the Settlement Amount has been paid in ftill; and

        4.6 The failure o the Debtors to make any payments required under this Settlement
  Agreement or the Note.


                                                  5
  4810-7786-0074, v.6
Case 20-20425-GLT          Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                         Desc
                                  Exhibit A Page 6 of 71




          4.7 Cure Period. In the event of the occurrence ofa Termination Event, the Debtors shall
  have 5 business days to cure from the receipt of a written notice detailing the Termination Event
  prior to White Oak exercising its rights and remedies under this Settlement Agreement, the NoLe,
  the Mortgages and the Confession of Judgment (the “Cure Period”). Each such communication
  shall be in writing and shall be deemed to have been validly served, given or delivered (a) upon
  the earlier of actual receipt and three (3) days after deposit in the Linited States Mail, registered or
  certified mail, return receipt requested, with proper postage prepaid, (b) upon transmission, when
  sent by electronic mail to rsharmavideomining.com, with a courtesy copy to
  rcooneylampllaw.com, (c) one (I) Business Day after deposit with a reputable overnight courier
  with all charges prepaid or (d) when hand-delivered, all of which shall be addressed to the party
  to be notified and sent to the address or electronic mail address indicated herein. Failure or delay
  in delivering copies of any such communication to anyone other than Rajeev shall in no way
  adversely affect the effectiveness of such communication.

  SECTION 5.            Additional Mreements.

          The Debtors agree as follows:

          5.1 Payment of the DIP Deposit. Pursuant to this Settlement Agreement and the DACA,
  Rajeev hereby grants to White Oak a lien on the DIP Deposit held by Enterprise Bank and grants
  White Oak control over the deposit account that the DIP Deposit is held in pursuant to the DACA,
  subject only to the rights of Enterprise Bank in the DIP Deposit as collateral Ibr the DIP Loan. In
  consideration of White Oak entering into this Settlement Agreement, the Debtors acknowledge
  upon the repayment in full of the DIP Loan to Enterprise Bank, White Oak shall be entitled to
  immediately exercise its rights under the DACA over the DIP Deposit and the ftinds in such
  account shall be applied by White Oak to the Settlement Amount.

          5.2 Sale of the Properties. In the event the Sharmas sell, transfer or encumber the
  Properties in any way, they agree to pay to White Oak all proceeds up to the then remaining balance
  of the Settlement Amount, after the payment ofnormal and reasonable costs ofthe transaction and
  any liens and encumbrances having a prioriw over the Mortgages.

        5.3 Reporting Requirements. The Sharmas agree to provide White Oak for so long as
  amounts are due and payable to White Oak pursuant to this Settlement Agreement and the Note:

                (a) ProofofEmplovment on the first day ofthe second calendar month following
                                             —




  the entry of the Sale Order and continuing on the first day of each calendar quarter thereafter until
  the Settlement Amount is paid in full, Rajeev shall provide White Oak with a copy of the
  remittance advice for his compensation from VMC. Upon any material change in Rajeev’s
  employment or compensation, Rajeev shall immediately notify White Oak of said change;

              (b) Financial Statements on the Closing Date and on each anniversary thereof until
                                            —




  the Setilement Amount is paid in full, the Sharmas shall provide a personal linancial statement to
  White Oak; and

                 (c) Tax Returns until the Settlement Amount is paid in hill, within ten (10) days
                                   —




  of tiling, the Sharmas shall provide White Oak with a copy of their federal tax returns as filed with


                                                     6
  4810.7786-0074, v.6
Case 20-20425-GLT          Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                     Desc
                                  Exhibit A Page 7 of 71




  the Internal Revenue Service.

     White Oak agrees as follows:

     5.4        Discontinuance of Adversary Proceeding. Within 5 business days after this
     Settlement Agreement becomes effective, White Oak shall lake all reasonable steps to
     discontinue the Adversary Proceeding with prejudice currently pending in the Western District
     of Pennsylvania at Adversary Proc. No. 21 -02042-GLT.

  SECTION 6.            RELEASE AND OTHER MATTERS.

          6.1   White Oak Release.

               (a) Inconsideration of the agreements of White Oak contained herein, and for other
  good and valuable consideration, the receipt and surnciency ofwhich is hereby acknowledged, the
  Debtors, on behalf of themselves and their respective heirs, successors, assigns and other legal
  representatives, hereby absolutely, unconditionally and irrevocably release, remise and forever
  discharge White Oak, its successors and assigns, and their respective present and former
  shareholders, affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys,
  employees, agents and other representatives (White Oak and all such other parties being
  hereinafter referred to collectively as the “White Oak Releasees” and individually as a “White
  Oak Releasec”), of and from all demands, actions, causes of action, suits, covenants, contracts,
  controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages and
  any and all other claims, counterclaims, defenses, rights of set-om demands and liabilities
  whatsoever (individually, a “Claim” and collectively, “Claims”) of every name and nature, known
  or unknown, suspected or unsuspected, both at law and in equity, which the Debtors or their
  respective successors, assigns or other legal representatives, may now or hereafter own, hold, have
  or claim to have against the While Oak Releasees or any of them for, upon, or by reason of any
  nature, cause or thing whatsoever which arises at any time on or prior to the day and date of this
  Settlement Agreement.

                (b) The Debtors understand, acknowledge and agree that the release set forth above
  may be pleaded as a full and complete defense and may be used as a basis for an injunction against
  any action, suit or other proceeding which may be instituted, prosecuted or attempted in breach of
  the provisions of such release.

               (c) The Debtors agree that no fact, event, circumstance, evidence or transaction
  which could now be asserted or which may hereafter be discovered shall affect in any manner the
  linal and unconditional nature of the release set brth above.

           6.2 Debtors’ Release.

                (a) Upon the timely payment in lUll of the Settlement Amount White Oak, on behalf
  of itselfand its successors, assigns and other legal representatives, absolutely, unconditionally and
  irrevocably releases. remises and forever discharges the Debtors and their respective executors,
  administrators, heirs, successors and assigns, present and former shareholders, affiliates,
  subsidiaries, divisions, predecessors, directors, officers, attorneys, employees, agents and other
  representatives (the Debtors and all such other parties being hereinafter referred to collectively as


                                                    7
  4810’7766-0074, v.6
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                    Desc
                                    Exhibit A Page 8 of 71




  the “Debtors Releasees” and individually as a “Debtors Release&’), of and from all Claims of
  every name and nature, known or unknown, suspected or unsuspected, both at law and in equity,
  which White Oak or its successors, assigns or other legal representatives, may now or hereafter
  own, hold, have or claim to have against the Debtor Releasees or any of them for, upon, or by
  reason of any nature, cause or thing whatsoever which arises at any time on or prior to the day and
  date the Settlement Amount is paid in full; provided, however, that the foregoing release shall not
  extend to a Claim arising from a breach of this Settlement Agreement or the Note by the Debtors.
  This release shall not be effective until timely full payment and satisfaction of the Settlement
  Amount in accordance with the terms of this Settlement Agreement and the Note, and in the event
  of an occurrence of a Termination Event this Section 6.2 shall be null and void ab initlo, subject
  to Section 2.3 ofthis Settlement Agreement.

                (b) White Oak understands, acknowledges and agrees that once the Settlement
  Amount has been paid in full in a timely manner the release set forth above may be pleaded as a
  lull and complete defense and may be used as a basis for an injunction against any action, suit or
  other proceeding which may be instituted, prosecuted or attempted in breach of the provisions of
  such release.

               (c) White Oak agrees that no fact, event, circumstance, evidence or transaction
  which could now be asserted, or which may hereafter be discovered shalt affect in any manner the
  final and unconditional nature ofthe release set forth above.

               (d) Upon the payment in full of all amounts due by the Debtors under this Settlement
  Agreement and the Note and performance of all of the obligations of the Debtors under this
  Settlement Agreement and the Note in a timely manner, White Oak agrees to effectuate the release
  of the Mortgages and the DACA.

               (e) The Debtors, on behalf of themselves and their respective heirs, successors,
  assigns and other legal representatives, hereby absolutely, unconditionally and irrevocably
  covenant and agree with each White Oak Releasee that the Debtors will not sue (at law, in equity,
  in any regulatory proceeding or otherwise) any White Oak Releasee on the basis of any Claim
  released, remised and discharged pursuant to Section 6.1 above. If Debtors violate the foregoing
  covenant, the Debtors agree to pay, in addition to such other damages as any White Oak Releasee
  may sustain as a result of such violation, all attorneys’ fees and costs incurred by any White Oak
  Releasee as a result of such violation.

                (I) In the event that any of the Debtors file another petition under the United States
  Bankruptcy Code, reopen the Bankruptcy Cases or file under any other similar federal or state law,
  the Debtors unconditionally and irrevocably agree that White Oak shall be entitled, and the Debtors
  hereby unconditionally and irrevocably consent, to relief from the automatic stay or any other
  statutory restraint so as to allow White Oak to exercise its rights tinder this Settlement Agreement,
  the Note, the Mortgages, the Confession of Judgment and under applicable law. In such event, the
  Debtors each hereby agrees that they shall not in any manner oppose or otherwise delay any motion
  filed by White Oak for relief from the automatic stay or any other statutory restraint.

           6.3   Reserved.




                                                    8
  4810-7786-0074, v.8
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                     Desc
                                    Exhibit A Page 9 of 71




        6.4 CONDITIONS TO EFFECTIVENESS. The effectiveness of this Settlement
  Agreement shall be subject to the receipt by White Oak of the following:

              (a) an original (or electronic copy) of this Settlement Agreement, duly authorized,
  executed and delivered by the Debtors;

                 (b)    an original of the Note, duly authorized, executed and delivered by the Debtors;

               (c) an original (or electronic copy) of the DACA, duly authorized, executed and
  delivered by Rajeev and Enterprise Bank;

              (d) an original of the Mortgages duly authorized, executed, notarized and delivered
  by the Sharmas in recordable form;

               (e) an original of the Confession of Judgment duly authorized, executed, notarized
  and delivered by Rajeev in recordable form;

                 (0a filed copy of the Sale Order approved by the Bankruptcy Court, in form and
  substance acceptable to White Oak;

              (g) an order of the Bankruptcy Court, in form and substance acceptable to White
  Oak, authorizing the Company to enter into this Settlement Agreement;

               (h) an order of the Bankruptcy Court, in form and substance acceptable to White
  Oak, authorizing the Sharmas to enter into this Settlement Agreement, the Note, the DACA, the
  Mortgages and the Confession of Judgment, and a consent order that grants White Oak an
  exception to Rajeev’s discharge, which modifies the discharge in accordance with the terms of
  this Settlement Agreement;

                 (i)    a copy of the Budget in form and substance acceptable to White Oak;

                 (j)    a copy of the Sources and Uses in form and substance acceptable to White Oak;

               (k) proof; in form and substance acceptable to White Oak, that the license to
  Amazon Technologies, Inc. has been consummated and Enterprise Bank has received the net
  proceeds of not less than Two Hundred Seventy Thousand Dollars (S270,000) and such funds have
  been applied to reduce the obligations of the Company to Enterprise Bank; and

               (I) stich other documents or information reasonably required by White Oak to
  implement the   terms of this Settlement Agreement, the Note, the Mortgages and the Confession
  oiiudgrnent.


  SECTION 7. PROVISIONS OF GENERAL APPLICATION

           7.1Binding Agreement: No Third Party Beneficiaries. This Settlement Agreement shall
  be binding upon and inure to the benefit of White Oak and the Debtors and their respective heirs.
  successors and assigns. This Settlement Agreement is solely for the benefit of White Oak, the


                                                      9
  4810-7786-0074, v.6
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                      Desc
                                 Exhibit A Page 10 of 71




  Debtors and their respective heirs, successors and assigns, and no other person or entity shall have
  any right, benefit, priority or interest under, or because of the existence of, this Settlement
  Agreement.

          7.2 Further Assurances. The parties hereto shall execute and deliver such additional
  documents and take such additional action as may be necessary or desirable to effectuate the
  provisions and purposes of this Settlement Agreement.

         7.3 Governing Law. The validity, interpretation and enforcement of this Settlement
  Agreement whether in contract, tort, equity or otherwise, shall be governed by the internal laws of
  the Commonwealth of Pennsylvania but excluding any principles of conflicts of law or other rule
  of law that would cause the application of the law of any jurisdiction other than the laws of the
  Commonwealth of Pennsylvania.

         7.4 Waiver of Jun’ Trial. To the fullest extent permitted by applicable law, The
  Debtors each hereby irrevocably waives any right to trial by jury of any claim, demand,
  action or cause of action arising under this Settlement Agreement or in any way connected
  with or related or incidental to the dealings of the parties hereto in respect of this Settlement
  Agreement or the transactions contemplated hereby, in each instance whether now existing
  or hereafter arising and whether in contract, tort, equity or otherwise.

          7.5 Counterparts. This Settlement Agreement may be executed in any number of
  counterparts, each of which shall be an original, but all of which taken together shall constitute
  one and the same agreement. Delivery of an executed counterpart of this Settlement Agreement
  by electronic mail or other method of electronic transmission shall have the same tbrce and effect
  as the delivery ofan original executed counterpart of this Settlement Agreement. In making proof
  of this Settlement Agreement, it shall not be necessary to produce or account for more than one
  counterpart thereof signed by each of the parties thereto.

  SECTION 8.            CONFESSION OF .JUDGMENT

         RAJEEV SHARMA HEREBY AUTHORIZES AND EMPOWERS ANY
  ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE
  COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY
  TIME FOR HIM, FOR HIS OBLIGATIONS TO WHITE OAK BUSINESS CAPITAL,
  INC. FOR THE PRINCIPAL SUM OF NOT LESS THAN SIX HUNDRED FIFTY
  THOUSAND DOLLARS ($650,000), OR UPON THE OCCURRENCE OF A
  TERMINATION EVENT AN AMOUNT EQUAL TO ONE MILLION DOLLARS
  (51,000,000) MINUS ANY PAYMENTS MADE UNDER THIS SETTLEMENT
  AGREEMENT, ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE
  EXECUTIONS MAY ISSUE IMMEDIATELY FOR FORECLOSING UPON,
  ATTACHING, LEVYING ON, TAKING POSSESSION OF OR OTHERVISE SEIZING
  PROPERTY OF RAJEEV SHARMA, IN FULL OR PARTLAL PAYMENT OF THE
   JUDGMENT; AND FOR SO DOING, THE WITHIN CONFESSION OF JUDGMENT OR
  A COPY OF THE WITHIN CONFESSION OF JUDGMENT VERIFIED BY AFFIDAVIT
  SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THE WITHIN
  CONFESSION OF .JUDGMENT TO CONFESS ,JUDGMENT AGAINST RAJEEV


                                                   10
  4810-7785-0374, v.5
 Case 20-20425-GLT    Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                             Exhibit A Page 11 of 71



 A COPY OF TIlE WITHIN CONFESSION OF JUDGMENT VERIFIED BY AFFIDAVIT
 SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THE WITHIN
 CONFESSION OF JUDGMENT TO CONFESS .JUDGMENT AGAINST RAJEEV
 SHARMA SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF THAT AUTHORITY
 BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL
 PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THE CONFESSION OF
 JUDGMENT AND THIS SETTLEMENT AGREEMENT. RAJEEV SHARMA HEREBY
 WAIVES ANY RIGHT RAJEEV SHARMA MAY HAVE TO NOTICE OR TO A
 HEARING IN CONNECTION WITH ANY SUCH CONFESSION OF JUDGMENT OR
 EXECUTION THEREOF.

      RA.JEEV SHARMA STATES THAT EITHER A REPRESENTATIVE OF WHITE
 OAK BUSINESS CAPITAL, INC. SPECIFICALLY CALLED THIS CONFESSION OF
 ,JUDGMENT PROVISION TO RAJEEV SHARMA’S ATTENTION OR R4JEEV
 SHARMA HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT
 LEGAL COUNSEL OF HIS CHOICE.


                         Rajecv Sharma
                         Initials




         [REMAINDER OF T[IIS PAGE [lAS BEEN INTENTIONALLY LEFT BLANKI




                                         II
4810-7786-0074, v 6
Case 20-20425-GLT              Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                                      Exhibit A Page 12 of 71




   IN WITNESS WI IEREOF, the parties hereto have caused this Settlement Agreement to be duly
   executed and delivered by their authorized officers as of the day and year first above written,

   White Qa I 13 us       ess Ca ha I, Inc.

   IV%
   Naiu/ .10 E4 11.1 P1 ON I
   Title:    Senior Vice President


   Videoiniiiiug Corporation

   By:




            Name: RA.PREV SI-IARMA
            ‘Fit Ic: President




   Raj ccv S Ii a rut a



   Vishnu Sharma




   4010-7766-0074. v.6
 Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30              Desc
                                 Exhibit A Page 13 of 71



 IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to be duly
 executed and delivered by their authorized oflicers as of the day and year first above written.

 White Oak Business Capital, Inc.

 By:
 Name:
 Title:


 Videomining Corporation

 By:
            Name: RAJEEV S[{ARMA
            Title: President



 Rajeev Sharma

       I,       )
       vL_          .



Vishnu Sharma




4810-7786-0074. v. 6
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                              Exhibit A Page 14 of 71




                                     EXHIBIT A


                                      BUDGET


                                     See attached




 4610-7786-0074, v.6
                                                                                                                 VideoMining Corporation
                                                                                                        nudgel    to Closing- 7/23/2021 tO 10/4/2021
                                                                                                                 Closing Date: Odobet 1, 2021




                                        Week 75      Week 16     Week/I       week 78       week 19       week 80        Week 81     Week 82      Week 83   week 54   Week 85   Week 86   Closin8                    Post
Week Ending                            7/16/2025    7(23(2021    7130(2021    1/6/2021     8(13/1021     8(20(2021                   9(3/2011
                                                                                                                        6121/2021                9/90/2021 9/17(1021 9/24/2021 10/1/2021 10(8(2021                 rInsing

Beginning A/N                          $260690       $259,000     $219,000    5294.000      5186,000      5201000        6126.500    5226,500     $366,500      $346500     $396,500     $515,500    $391,500     $391,500
  Sales                                       SD           $0      $90              SO      $138,500       $25500                    5120,000
                                                                                                                               $0                          50    $10,000    $11S.              $0          $0           $0
  CoIlerI,ons                             $1690)           $0     ($55000)    $105,300)    ($123,500)              50          $0           $0             $0         50          $0 (5170000)                    5291,100)
  Discoenls I aSen                            $0           $0           50      ($2,700)          50               50          $0           SO             SO         50          $0       SO               $0          So
Ending AIR                             $259,000      $259,000     $294,000    $186,000     $201,000       5226.500       5226,500    $346,500     5346.100      $396,500    5511.500     5391.500    $391,500            $0
                                                                                                                                                                                                                                                                Case 20-20425-GLT




EXPENSES
 Payroll                                 515.684        5400       $38,000      51,000        $9,000       $11,000        $44,000       59.000             $0     $7,000          $0      535,000      $1,000      $20,500
  Etr.ploeee Bonel.ta                      $380            $0           $0          $0        $7000             $0             $0       58.000             50         50          $0            $0         $0           $0
  Proleasintial Services                  58450            $0           $0      SiteD         $4,000            $0             $0       $8000              50         $0          $0            50         50       54.000
  Conlraci Sersi:es                       $7,050         3454      $18,200          $0       513,700               $0      53,200     312,100              $0       5450          50       53.200          50      $12100
  Cost ci Good Solo                       53.728       $1,500       $1500       51.500        $1,100        51.500         51.100       $1,500         $1,100     51300       51,500       $1,000      51.000           50
  General Operating tepenses              36.587       51.100       $1,500      51.500        $1,500        51.500         51.500       $1,500         60.500     51,500      51,500       51.000      $1,000           $0
  Facili lies Etpense                     $8.68]           $0          $0           $0        57,600               50          50       $7,690             $0         $0          50            50         $0           $0
  Insurencels prose                           $0           $0          $0           $0        $1,100               50          50           50             50         50          50            30         $0           $0
  Patent Maintenance                          $0           50          $0           $0            $0        $7,200             $0           $0             50         50          $0           $0          $0           $0
  Chapter 11 Legal Fees                       $0           $0       $7100           $0        $7,500            50             $0           $0             $0     57.500          $0           $0          $0       57.500
  IRS Setrlement                          $7,100           $0          $0       57.500        $7,500               $0      $7,500           $0            $0          $0          $0       $7,500          $0           $0
  US Trustee Costs                            $0           $0      $4,875           50            50               $0          $0           $0            $0          $0          $0           $0          $0       54,871
  DIP Lending Fees                        $9,823           $0          $0           $0           $0         $5,000             $0          $0             $0          $0          $0           50          $0           $0
  flip Financing Interest                     $0           $0       $1500           $0           $0             $0             50      51,500             $0          $0          $0            $0     $1,500       $3,000
  Wind Do,sn Costs                            SD           $0          SO           $0           50             50             $0           $0             $0         $0          SO            $0         $0      $2G,
TOTAL OPERATING EXPENSES                569.839        53650      513,075      523.300      563.100        521.200        $57,100     539,200          53.000    517950       53,000      547,700      58,500      $75,975

CASH REQUIREMENTS
Beginning Cash                          518,716       $1,569       54,719       54,144         $144        $60,144        $39,333     $22,143      522,936       519.934     526,994      $25,994     529,794      521.123
 (olreclionl                             $1,690            50     $55000      $101,300     5123,100             $0             $0          $0           $0            SO          $0     $320,000          $0     5391,500
  Less: Operation La penses             (569,839)     ($3,950)    ($73,075)   ($23,300)    (363,100)      ($21,200)      ($17,700)   ($49,200)     ($3,000)     ($17,950)    ($3,000) ($47,100)       ($8,500)    ($75,975)
  Refunds / Cobra payment / Deposits          $0           $0           50          $0           $0                $0          $0           $0            $0          $0          $0        $0             $0           50
  AGSM Deposit: 0 rats / Repay                $0           $0
                                                                                                                                                                                                                                              Exhibit A Page 15 of 71




                                                                        50          50           60                50          50           50            $0          50          50 ($100,000)            $0           50
  DIP aoirowing I Repayment              41,000            9       a 500
                                                                              1386 000)          50                50     544,500      50 000             50     625.000          50      51 4.500         $0    ($331,000)
Ending Balance                           $8,569       54119        $4146          $144      $60,544        539,344        $22,144     $11,944     $10,944        $26,994     523,994      529,194     521,234       $1,819

Q,,ai,f.eo DIP AR                      5259,000     $259,000     5294,000     $186,090     $201000       $226,500                                $346,100
                                                                                                                         $226,500    $346500                    5396,100    $511,500     $393,500    $391,500           $0
Facil.ty [imN                          5335,000     $335,000     5335,000     5335,000     $315,000      $335,000                    5335000
                                                                                                                         5331,000                5331.000       $335,000    $335,000     $335,000    $335.       $335,000
soerow,ng Ova i                        $154,500     $254,500     $272,010     $186.        5201,000      $226,500       $226,500     $252,250    $234,250       $323,250    $335,000    $320,750     $320,750           50
Dll Loan 8alanre                       $254500      $254,500     $272,000     $1t&.000     $146,000      $186000        5226,100     $276500     $216,500       $301,500    5301,500    5333,000     $335,000           $0
Net Availability                              $0          $0            50          $0      $15,000        $40,500             50     521,750     520,750        $21750      $33,500     ($14,250)    $14,250)          $0

DIP LENDER LINE OF CREDIT
Opening Balance                        5196,500     $214,500     $254,500     $272,000     $186,000      5186,000       $186,000     $226,500    $276,100       $276,500    5301,500    5301.500     $335,000     $335,000
 Net Lending                            558,000           $0      $17,500     (586,000)          $0            50        $40,500      $50,000          50        525,000          $0     $23,500           $0    (5335,000)
Ending Balance                         $254,500     $254,500     $272,000     $186,000     5186,900      5186.090       5226,500     $216,500    5276,500       $301,500    5303.500    5335,000     5335.090           $0
                                                                                                                                                                                                                                       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30




AG5M DEPOSIT
Opening Balance                        5100,000     5800.000     $100,000     5100.000     5100,000      5100,000       5100.000     5100.000    5100.000       5100000     $100,000     $300,000          $0           SO
 Part Lens.,6                                50           50           $0           $0           50            50             $0           50             $0         $0           $0    ($100,000)         50           50
Endint Balance                         $100,000     $100,000     $300,000     5300.000     5100.000      $100,000                    5100,000
                                                                                                                        $100,000                 5100.000       $100000     5100,000           50          50           $0
                                                                                                                                                                                                                                                                Desc




Con rid e no ia
                                                                                                                                                                                                                              Page 1
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                              Exhibit A Page 16 of 71




                                    EXHIBIT B


                             CONFESSION OF JUDGMENT


                                     See Attached




 4810-7786-0074, v.6
       Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30          Desc
                                      Exhibit A Page 17 of 71


                                                                                 EXECUTION VERSION
                              DISCLOSURE FOR CONFESSION OF JUDGMENT

 TO:          WHITE OAK BUSINESS CAPITAL, INC.

 THE UNDERSIGNED IS EXECUTING AS DEBTOR, THIS 12th DAY OF                   2021 THE SETTLEMENT
 AGREEMENT (TIlE “SETTLEMENT AGREEMENVI BY AND AMONG THE DEBTOR AND WHITE
                                                                                   OAK BUSINESS
 CAPITAL, INC., IN THE ORIGINAL PRINCIPAL AMOUNT OF SIX hUNDRED FIFTY THOUSAND
                                                                                DOLLARS ($650,000)
 OR UPON THE OCCURRENCE OF A TERMINATION EVENT, AS SUC[I TERM IS DEFINED IN THE SETTLEME
                                                                                               NT
 AGREEMENT, AN AMOUNT EQUAL TO ONE MILLION DOLLARS ($1,000,000) OBLIGATING DEBTOR
                                                                                    TO REPAY THE
 AMOUNT AS STATED THEREIN.

       A.    THE UNDERSIGNED UNDERSTANDS THAT THE SETTLEMENT AGREEMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION THAT WOULD PERMIT WHITE OAK BUSINESS CAPITAL,
                                                                                INC. TO ENTER
JUDGMENT AGAINST DEBTOR IN COURT, UPON THE OCCURRENCE OF A TERMINATION
                                                                             EVENT, WITHOUT
ADVANCE NOTICE TO DEBTOR AND WITHOUT OFFERING DEBTOR AN OPPORTUNITY TO DEFEND AGAINST
                                                                                           THE
ENTRY OF JUDGMENT. IN EXECUTING THE SETTLEMENT AGREEMENT, BEING FULLY AWARE
                                                                                 OF DEBTOR’S
RIGHTS TO ADVANCE NOTICE AND TO A HEARING TO CONTEST TIlE VALIDITY OF ANY JUDGMENT
                                                                                    OR OTHER
CLAIMS THAT WHITE OAK BUSINESS CAPITAL, INC. MAY ASSERT AGAINST DEBTOR UNDER
                                                                             THE SETTLEMENT
AGREEMENT, THE UNDERSIGNED, ON BEFIALF OF THE DEBTOR, IS KNOWINGLY, INTELLIGE
                                                                                   NTLY AND
VOLUNTARILY WAIVING THESE RIGHTS, INCLUDING ANY RIGHT TO ADVANCE NOTICE
                                                                            OF THE ENTRY OF
JUDGMENT, AND THE UNDERSIGNED EXPRESSLY AGREES AND CONSENTS TO WHITE OAK BUSINESS
                                                                                      CAPITAL,
INC. ENTERING JUDGMENT AGAINST DEBTOR BY CONFESSION AS PROVIDED FOR IN THE
                                                                              CONFESSION OF
JUDGMENT PROVISION IN T[IE SETTLEMENT AGREEMENT.

Debtor’s
Initials                 AS

THE UNDERSIGNED FURTHER UNDERSTANDS THAT IN ADDITION TO GIVING WHITE OAK BUSINESS CAPITAL,
INC. THE RIGHT TO ENTER JUDGMENT AGAINST DEBTOR WITHOUT ADVANCE NOTICE OR A HEARING,
                                                                                        THE
CONFESSION OF JUDGMENT PROVISION IN THE SETTLEMENT AGREEMENT ALSO CONTAINS LANGUAGE
                                                                                          THAT
WOULD PERMIT WHITE OAK BUSINESS CAPITAL, INC.. AFTER ENTRY OF JUDGMENT, AGAINST
                                                                                 DEBTOR WITIIOUT
EITHER NOTICE OR A HEARING, TO EXECUTE ON THE JUDGMENT BY FORECLOSING UPON. ATTACHIN
                                                                                       G,
LEVYING ON, TAKING POSSESSION OF OR OTHERWISE SEIZING DEBTOR’S PROPERTY, IN FULL OR
                                                                                    PARTIAL
PAYMENT OF THE JUDGMENT. IN EXECUTING THE SETTLEMENT AGREEMENT, BEING FULLY AWARE
                                                                                       OF
DEBTOR’S RIGHTS TO ADVANCE NOTICE AND A HEARING AFTER JUDGMENT IS ENTERED AND
                                                                                 BEFORE
EXECUTION OF THE JUDGMENT, THE UNDERSIGNED. ON BEHALF OF DEBTOR. IS KNOWINGLY.
                                                                                 INTELLIGENTLY
AND VOLUNTARILY WAIVING TIIESE RIGHTS, AND THE UNDERSIGNED EXPRESSLY AGREES AND CONSENTS
                                                                                             TO
WHITE OAK BUSINESS CAPITAL, INC.’S IMMEDIATELY EXECUTING ON THE JUDGMENT, IN ANY
                                                                                  MANNER
PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, WITHOUT GIVING DEBTOR ANY ADVANCE NOTICE.

Debtor’s
Initials                AS


         B.       THE UNDERSIGNED HEREBY CERTIFIES: (I) THAT HE/SHE HAS AN ANNUAL INCOME IN EXCESS
                                                                                                   OF
510.000.00: (II) THAT THIS LOAN IS BEING MADE FOR A BUSINESS PURPOSE AND IS NOT A CONSUMER
                                                                                            LOAN: (III)
THAT TIlE UNDERSIGNED. IF IT IS AN INDIVIDUAL. IS Nor CURRENTLY IN TIlE MILITARY
                                                                                      SERVICE OF TIlE
UNITED STATES: (IV) TIIAT ALL REFERENCES TO THE “UNDERSIGNED” ABOVE REFER ro ALL PERSONS
                                                                                                 AND
ENTITIES SIGNING BELOW; AND (V) THAT TIlE UNDERSIGNED RECEIVED A COPY HEREOF
                                                                                      Ar THE TIME OF
SIGNING.

Debtor’s
Initials                AS
     Case 20-20425-GLT   Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                                Exhibit A Page 18 of 71


                                                                    EXECUTION VERSION
      C.     AFTER HAVING READ AND DETERMINED WHICH OF T[IE FOLLOWING STATEMENTS ARE
APPLICABLE, BY INITIALING EACH STATEMENT THAT APPLIES, THE UNDERSIGNED REPRESENTS THAT:

             A S I.    DEBTOR WAS REPRESENTED BY DEBTOR’S OWN INDEPENDENT COUNSEL IN
           CONNECTION WITH THE SETtLEMENT AGREEMENT.

            AS 2.      A REPRESENTATIVE OF WHITE OAK BUSINESS CAPITAL, INC. SPECIFICALLY
           CALLED THE CONFESSION OF JUDGMENT PROVISION IN THE SETTLEMENT AGREEMENT TO
           DEBTOR’S ATTENTION.



THIS DISCLOSURE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS DISCLOSURE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

DEBTOR:




Rajeev Sharma
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                               Exhibit A Page 19 of 71




                                     EXITIBIT C


                                        DACA


                                      See Attached




 4810-7786-0074, V. 6
Case 20-20425-GLT           Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                   Exhibit A Page 20 of 71



                        DEPOSIT ACCOUNT CONTROL AGREEMENT

         TillS DEPOSIT ACCOUNT CONTROL AGREEMENT (‘Aureement”) is made and
 entered into as of this 12th day of August    2021. among Enterprise Bank (“Bank”). Rajeev
                                                    .


 Sharma and Vishnu Sharma (“Guarantors”), and White Oak Business Capital. Inc.. (“White Oak”).

        WHEREAS, the Guarantors have established a deposit account at the Bank bearing account
 number     —-
                                   (“Deposit Account”), which secures repayment of Loan
 Number 6007026 made by the Bank to VideoMining Corporation in the principal amount of
 $335,000.00 (“Loan”).

        WHEREAS, the Deposit Account has a balance of$125.000.00.

       WHEREAS, simultaneous with the execution of this Agreement, the Guarantors and White
Oak are entering into a Promissoiw Note in the amount of 5650.000.00 (“Promisso Note”).

      WHEREAS the Guarantors desire to grant White Oak a security interest in the Deposit
Account to secure their obligations to White Oak under the Promissory Note.

       WHEREAS, the Guarantors have agreed to release the balance of the Deposit Account to
White Oak following the repayment of the Loan in the event that there exists a balance under the
Promissory’ Note at the time the Loan is repaid in Ml.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as
follows:

        1.      Security Interest. To secure Guarantors’ indebtedness, obligations and liabilities to
White Oak under the Promisso’ Note, Guarantors hereby grant to White Oak. for its own benelit.
a present and continuing security interest in the Deposit Account and Bank acknowledges that this
Agreement constitutes notice of White Oak’s security interest in the Deposit Account and does
hereby consent thereto. Nothing herein shall be construed to grant White Oak a lien superior to
Bank’s lien in the Deposit Account for the purposes of securing the Loan and no other obligations
of the Guarantors to Enterprise.

         2.      Control of Plcded Accounts. In order to give White Oak control over the Deposit
Account, as control is defined in the Uniform Commercial Code, following the repayment of the
Loan and up the amount then due under the Promisson’ Note. Bank hereby agrees upon repayment
in full of the Loan to transfer the balance of the Deposit Account to White Oak without any further
notice or demand by White Oak. Notwithstanding the control granted to White Oak pursuant to
this Agreement, White Oak shall not exercise any control over the Deposit Account until the Loan
is paid in full. Repayment in full of the Loan shall mean payment of all outstanding principal,
accrued interest, late charges if any. satisfaction fees and attorney’s fees and expenses incurred in
connection with the Loan as of the date of payment.

       3.        Certain Representations. Warranties and Covenants.
 Case 20-20425-GLT          Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                   Desc
                                   Exhibit A Page 21 of 71



                  (a)     Each party hereto represents and warrants to the other parties hereto that
          such party has all requisite power and authority to execute and deliver this Agreement and
          to perform its obligations hereunder, and that such execution, delivery’ and performance
          shall not constitute or cause a breach of any material contract to which such party is bound.

                  (b)     Each party hereto represents and warrants to the other parties hereto that
          this Agreement is legally valid and binding on such party, enforceable against such party
          in accordance with its terms, except as limited by bankruptcy or other comparable laws
          affecting creditors’ rights generally, and except as limited by the availability of equitable
          remedies.

                  (c)    Bank hereby represents and warrants to White Oak that except for the
          Bank’s lien as perfected by possession of the Deposit Account and this Agreement. Bunk
          has not entered into any agreement with any person or entity pursuant to which Bank is
          obligated to comply with instructions as to the disposition of hinds from the Deposit
          Account. Bank hereby covenants and agrees that Bank shall not, without the prior written
          consent of White Oak, enter into any agreement with any other person or entity pursuant
          to which Bank is obligated to comply with instructions as to the disposition of funds from
          the Deposit Account.

          1.     Court Approval. The parties agree that this Agreement shall not be effective until
 it is approved by the United States Bankruptcy Court for the Western District of Pennsylvania in
 Case Nos. 20-20425-GLT and 20-22860-OLT as an Exhibit to a Settlement Agreement entered
 into between White Oak and the Guarantors.

        5.      Statements and Other Information. Guarantors hereby authorize and Bank hereby
 agrees to provide both Guarantors and White Oak with copies of the regular monthly bank
 statements associated with the Deposit Account.

        6.      Ea. Guarantors agree to pay on demand all usual and customary service charges.
transfer fees and account maintenance tees (collectively, tees”) of Bank in connection with the
Deposit Account. In the event Guarantors fail to timely make a payment to Bank of any Fees,
Bank may thereafter exercise its right of set-off against the Deposit Account for such amounts.

         7.     Exculpation of Bank: Indemnification by Company. Guarantors and White Oak
aL’ree that Bank shall have no liability to either of them br any loss or damage that either or both
may claim to have suffered or incurred, either directly or indirectly, by reason of this Agreement
or any transaction or service contemplated by the provisions hereof unless occasioned by the gross
negligence or willful misconduct of Bank. Without limitation of the preceding sentence,
Guarantors agree that Bank shall have no liability to Guarantors for any wrongful dishonor in
connection with the transfer of any funds in the Deposit Account by Bank to White Oak as
authorized by Section 2. In no event shall Bank be liable for losses or delays resulting from
computer malfunction, interruption of communication facilities, labor difficulties or other causes
beyond Bank’s reasonable control or for indirect, special or consequential damages. Guarantors
agree to indemnil’ Bank and hold it harmless from and against any and all claims, other than those
ultimately determined to be founded on gross negligence or willful misconduct of Bank. and from
and against any damages. penalties. judgments, liabilities, losses or expenses (including reasonable


                                                  1

4831-0989-6435, v.2
Case 20-20425-GLT               Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30              Desc
                                       Exhibit A Page 22 of 71



 attorney’s fees and disbursements) incurred as a result of the assertion of any claim, by any person
 or entity, arising out of or otherwise related to, any transaction conducted or service provided by
 Bank through the use of the Deposit Account at Bank pursuant to the procedures provided for or
 contemplated by this Agreement.

         8.      Termination. This Agreement may be terminated by Guarantors only upon delivery
 to Bank of a written notification thereof jointly executed by Guarantors and White Oak. This
 Agreement may be terminated by White Oak at any time, with or without cause, upon its delivery’
 of written notice thereof to Guarantors and Bank. All rights of Bank under Sections 6 and 7 shall
 survive any termination of this Agreement.

        9.     Notices. AU notices, requests or other communications given to Guarantors. White
 Oak or Bank shall be given in writing (including by facsimile) at the address specified below:

                       White Oak:     do Jeffrey M. Rosenthal, Esquire
                                      Mandelbaum Salsburg P.C.
                                      3 Becker Farm Road, Suite 105,
                                      Roseland, NJ 07068
                                      Email: JRosenthalNawfinmms

                       Bank:          Name: Enterprise Bank
                                      Address: 4091 Mount Royal Boulevard
                                      Allison Park, PA 15101
                                      Attention: Joseph A. Fidler, Esquire
                                      Email: JFidler(thEnterprisebankpah.corn

                       Guarantors:    do Ryan J. Cooney
                                      223 Fourth Ave. 4th Floor
                                      Pittsburgh. PA 15222
                                      Email: rcoonev’dIampIlaw.com

Any party may change its address for notices hereunder by notice to each other party hereunder
given in accordance with this Section 9. Each notice, request or other communication shall be
effective (a) if given by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 9 and confirmation of receipt is made by the appropriate party. (b) if given
by overnight courier, on the business day after such communication is deposited with the overnight
courier for delivery’, addressed as aforesaid, or (c) if given by any other means, when delivered at
the address specified in this Section 9.




          10.      Miscellaneous.

               (a)     This Agreement shall be deemed to supersede any conilicting terms of any
         agreement between Bank and Guarantors regarding the Deposit Account.


                                                   3
4831-0989.6435, v. 2
 Case 20-20425-GLT          Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                   Exhibit A Page 23 of 71



                 (b)      This Agreement may be amended only by a written instrtimenl executed by
          White Oak, Bank, and Guarantors acting by their respective duly authorized
          representatives.

                  (c)     This Agreement shall be binding upon and shall inure to the benefit of the
          parties hereto and their respective successors and assigns, but neither Guarantors nor Bank
          shall be entitled to assign or delegate any of its rights or duties hereunder without first
          obtaining the express prior written consent of White Oak.

                  (d)   This Agreement may be executed in any number of several counterparts,
          each of which shall be deemed an original but all of which together shall constitute one
          and the same instrument.

               (e)  THIS AGREEMENT, IN ACCORDANCE WITH THE LAW OF THE
          COMMONWEALTH OF PENNSYLVANIA, SHALL BE CONSTRUED IN
          ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
          COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO ANY
          CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
          THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

                                      (Signature page follows.I




                                                  4
4831-0989-5435. v 2
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30      Desc
                                    Exhibit A Page 24 of 71


                          (Signature page to Des, osit Account Control Agreenwnt)


        IN WITNESS WI-ISREOF, each of the parties has executed and delivered this Deposit
  Account Control Agreement as of the day and year lirst above set forth.

   SANK:                                                  ENTERPRISE BANK

                                                          Bf)7L I Cf
                                                          Naie     A,-,   /1
                                                          Title    Uf
                                                                          J    Coo




 LI 11CM) #11 1670030.3
 Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30        Desc
                                     Exhibit A Page 25 of 71
                         (Signature page to Deposit Account Control Agreement)




 GUARANTORS:                                            RAJEEV SHARMA




                                                       VISHNU SHARMA
                                                           I’-    C)
                                                           V           U—,.’   )Lt_4J




ci Iic\Ufl ti 67UO3ft3
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                                 Exhibit A Page 26 of 71




   W[IITIC OAK:                                WHITE 0       (
                                                                  /
                                               By(_ 4
                                               Name:/oe Sifipigni
                                               Title: Senior Vice Presideig




  C_I IICMQ/ll 167011W]
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                              Exhibit A Page 27 of 71




                                     EXHIBIT D


                                 PROMISSORY NOTE


                                     See attached




 4810-7786-0074, v.6
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                Exhibit A Page 28 of 71      8/ct/ a-I
                                                                   EXECUTION VERSION


                                    PROMISSORY NOTE

  $650,000

          FOR VALUE RECEIVED, VIDEOWHNING CORPORATION, a corporation
  organized under the laws of the State of Delaware and a Debtor-in-Possession (the
  “Company”), WAJEEV SHARITA. an individual and a Chapter 7 Debtor (“Rajccv”)
  and VISHNU SHARMA, an individual and a Chapter 7 Debtor rVishnu” and together
  with Rajeev. the “Sharmas”, and the Sharmas together with the Company are individually
  and collectively referred to herein as the “Debtors”), hereby unconditionally promise to
  pay to the order of WHITE OAK BUSINESS CAPITAL, INC. (formerly known as
  Federal National Payables, Inc., and formerly doing business as Federal National
  Commercial Credit) (“White Oak”), a Delaware corporation, at the offices of White Oak
  at 7315 Wisconsin Avenue1 Suite 600W, Bethesda. Maryland 20814, or at such other
  place as White Oak or any holder hereof may from time to time designate. the principal
  sum of not less than Six Hundred Fifty Thousand Dollars ($650.000). in lawful money of
  the United States of America and in immediately available funds, without interest. Debtors
  hereby further promise to pay all obligations and liabilities pursuant to the Settlement
  Agreement of even date herewith between the Debtors and the White Oak. to the order of
  White Oak in the manner set forth in the Settlement Agreement. Unless otherwise delined
  herein, all capitalized terms used herein shall have the meaning assigned thereto in the
  Settlement Agreement. This Note, the Settlement Agreement, the Confession of Judgment
  and the Mortgages are collectively referred to herein as the “Credit Documents”.

          Pursuant to the provisions of the Settlement Agreement, the principal balance of
  this Promissory Note (this “Note”) shall be paid as follows:


          (a)    Simultaneous with the closing of the sale to VMC or another purchaser as a
  result of competitive bidding at the hearing on the sale to VMC. the Debtors shall pay
  White Oak Three Hundred Thousand Dollars ($300,000) plus the Excess Proceeds (the
  “Subsection (a) Payment Amount”) by wire transfer to the wire instructions set forth on
  Exhibit D annexed to the Settlement Agreement:

          (b)     If. after the payment of the Subsection (a) Payment Amount there is still an
  outstanding balance due under the Note, immediately upon the full payment and
  satisfaction of the DIP Loan which shall occur no later than 90 days after the entry of the
  Sale Order. Enterprise Bank shall release the DIP Deposit. which shall be paid by
  Enterprise Bank to White Oak pursuant to the terms of the DACA by wire transfer to the
  wire instructions set forth on Exhibit F annexed to the Settlement Agreement in an amount
  equal to the lesser of (a) the balance due under the Note after the Subsection (a) Payment
  Amount and (b) One Hundred Twenty Five Thousand Dollars ($125,000) (the Suhsection
  (b) Payment Amount”). In the event such release by Enterprise Bank is not made within
  such 90 day period, the Debtors shall pay White Oak an amount equal to the Subsection
  (b) Payment Amount. In the event the amount of the DIP Deposit released by Enterprise
  Bank and paid to White Oak is less than the Subsection (b) Payment Amount. Rajeev shall
  simultaneously pay White Oak an amount equal to the difference between the Subsection


  Promissory Note
  4534Q7229154 v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                               Exhibit A Page 29 of 71
                                                                   EXECUTION VERSION

   (b) Payment Amount and the amount paid by Enterprise Bank to White Oak by wire
   transfer to the wire instructions set forth on Exhibit F annexed to the Settlement
   Agreement;

          (c)     Ii after the payment of the Subsection (a) Payment Amount and if, after the
  payment of the Subsection (b) Payment Amount there is still an outstanding balance due
  under the Note, commencing on the l day of the month following the closing of the sale
  to VMC or another purchaser as a result of competitive bidding at the hearing on the sale
  to VMC, and on the first day of each of the next 59 months thereafter (the tayment
  Period”) Rajeev shall pay to White Oak monthly payments each in an amount equal to
  Three Thousand Seven Hundred Fifty Dollars ($3,750). Any Excess Proceeds paid to
  White Oak that were not applied to the Subsection (b) Payment Amount and any
  additional payments made by Rajeev during the Payment Period shall be first applied to
  the last month of the Payment Period and next to the 2nd to last month of the Payment
  period and so forth, such that the effect of any additional payments shall be to reduce the
  length of the Payment Period.

          This Note is issued pursuant to and is subject to the terms and provisions of the
  Settlement Agreement, upon the occurrence of a Termination Event, the principal balance
  of this Note shall automatically increase to One Million Dollars (S 1.000.000). This Note is
  secured by the security interest in the DIP Deposit. the Liens on the Properties in the
  Settlement Amount as evidenced by the Mortgages granted by the Shamrns. and the
  Confession of Judgment.

           Debtors (i) waive diligence, demand, presentment, protest. and notice of any kind,
  (ii) agree that it will not be necessary for White Oak to first institute suit in order to
  enforce     payment of this Note, and (iii) consents to any one or more extensions or
  postponements of time of payment, release, surrender, or substitution of collateral
  security, or forbearance or other indulgence, without notice or consent. The pleading of
  any statute of limitations as a defense to any demand against Debtor is expressly hereby
  waived by Debtors. Should this Note be referred to an attorney for collection, whether or
  not suit has been filed. Debtors shall pay all out of pocket costs, fees and expenses,
  including attorneys’ fees, resulting from such referral.

          The validity, interpretation, and enforcement of this Note and the other Credit
  Documents and any dispute arising in connection herewith or therewith shall be governed
  by the internal laws of the Commonwealth of Pennsylvania (without giving effect to
  principles of conflicts of law).

       DEBTOR IRREVOCABLY CONSENTS AND SUBMITS TO THE
  NONEXCLUSIVE .IURISDICTION OF THE       COMMONWEALTH     OF
  PENNSYLVANIA, THE UNITED STATES DISTRICT COURT FOR THE
  WESTERN DISTRICT OF PENNSYLVANIA AND THE COMMONWEALTH OF
  PENNSYLVANIA, AND WAIVES ANY OBJECTION BASED ON VENUE OR
  FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED
  THEREIN ARISING UNDER TFIIS NOTE OR ANY OF THE OTHER CREDIT



  Promissory Note
  4834-0722-9164. v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                   Desc
                                Exhibit A Page 30 of 71
                                                                     EXECUTION VERSION

  DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
  INCIDENTAL TO THE DEALINGS OF DEBTOR AND WHITE OAK IN
  RESPECT OF THIS NOTE OR ANY OF THE OTHER CREDIT DOCUMENTS
  OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
  WHETHER NOW EXISTING OR HEREAFTER ARISING, AND VHETHER IN
  CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREES THAT ANY
  DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN DEBTOR AND
  WHITE OAK OR THE CONDUCT OF SUCH PERSONS IN CONNECTION
  WITH THIS NOTE OR OTHERWISE SHALL BE HEARD ONLY IN THE
  COURTS DESCRIBED ABOVE (EXCEPT THAT WHITE OAK SHALL HAVE
  THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST DEBTOR
  OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THAT
  WHITE OAK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
  REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS
  RIGHTS AGAINST DEBTOR OR ITS PROPERTY).

          This Note shall be binding upon the successors and assigns of Debtors and shall
  inure to the benefit of White Oak and its successors. endorsees, and assigns. Whenever
  used herein, the term ‘Debtors” shall be deemed to include their respective heirs,
  successors and assigns and the term White Oar shall he deemed to include its
  successors. endorsees, and assigns. If any term or provision of this Note shall be held
  invalid, illegal, or unenforceable, the validity of all other terms and provisions hereof shall
  in no way be affected thereby. This Note evidences an extension of credit made for
  business or commercial purposes.



                            jSIGNATURE PAGE TO FOLLOW]




 Prnmissory Note
 4534.0722-9164 v.4
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30             Desc
                                 Exhibit A Page 31 of 71
                                                                  EXECUTION VERSION


                        [SIGNATURE PACE TO PROMISSORY NOTEI


           WITNESS, the due   execution of   this Note, as a scaled instrument, the date and
  year Iirst above written.




                                      VLDEOMININC CORPORATION


                                      By:




                                      Name: RAJEEV SHARMA
                                      Title: President


                                      Rajeev Sharma


                                                   :    c_

                                      Vishnu Sharma




  Promissory Note
  4834-0722-9164, v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                               Exhibit A Page 32 of 71




                                     EXHIBIT E


                                    MORTGAGES


                                      See Attached




  4810-7786-0074, v.6
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30            Desc
                                 Exhibit A Page 33 of 71




                                                                          EXECUTION VERSION
  Record and Return To:

  Jeffrey Rosenthal, Esq.
  Mandelbaum Salsburg P.C.
  3 Becker Farm Road
  Roseland, NJ 07068


  Parcel No.:    24-422-045

  Address:       2391 Shagbark Court, State College, Pennsylvania 16803




                                     OPEN-END MORTGAGE

                     THIS IS AN OPEN END MORTGAGE AND SECURES FUTURE
                      ADVANCES PURSUANT TO 42 PA. CS. § 8143 AND 8144

         THIS OPEN-END MORTGAGE (this “Mortgage”) is made as of August
  2021, by Rajeev Sharma, an individual, and Vishnu Sharma, an individual,
  (colleCtively, the “Mortgagor”), having an address at 2391 Shagbark Court, State
  College, Pennsylvania 16803, in favor of WHITE OAK BUSINESS CAPITAL INC.
  (formerly known as Federal National Payables, InC., and formerly doing business as
  Federal National Commercial Credit) (“Mortgagee”), a Delaware corporation, having an
  address at 7315 Wisconsin Avenue, Suite 600W, Bethesda, MD 20814.

                                              RECITALS

        WHEREAS, Mortgagor owns in fee the land described in Exhibit A attached hereto
  and made a part hereof, together with the improvements now or hereafter erected
  thereon;

         WHEREAS, Mortgagor is indebted to Mortgagee in the amount of $650,000, which
  amount may be increased to $1,000,000 (the “Note Amount”) upon the occurrence of
  a Termination Event and expiration of the Cure Period, as such terms are defined in that
  that certain Settlement Agreement, dated as of the date hereof, by and between the
  Debtors and the Mortgagee (the “Settlement Agreement”), pursuant to that certain
  Promissory Note (the “Note”), dated as of the date hereof, made by Mortgagor and
  VideoMining Corporation, (collectively, the “Debtors”) in favor of Mortgagee (as the
  same may be amended, supplemented or replaced from time to time, the “Note”); and
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                 Exhibit A Page 34 of 71




       WHEREAS, it is a condition precedent to the effectiveness of the Settlement
  Agreement that Mortgagor grants this Mortgage to Mortgagee.

        NOW, THEREFORE,               for   the   purpose   of securing the      following   (the
  “Obligations”);

           A.   The Debtors’ obligations to Mortgagee under the Note and the Settlement
           Agreement; and

           B.      All other loans, advances, debts, liabilities and obligations from time to time
           owing by Mortgagor or any other Debtor to Mortgagee (including any interest
           accruing thereon after maturity, or after the filing of any petition in bankruptcy, or
           the commencement of any insolvency, reorganization or like proceeding relating
           to Mortgagor or any Debtor, whether or not a claim for post-filing or post-petition
           interest is allowed in such proceeding), whether direct or indirect, absolute or
           contingent, joint or several, due or to become due, now existing or hereafter
           arising; and

           C.     Any amendments, extensions, renewals and increases of or to any of the
           foregoing, and all costs and expenses of the Mortgagee incurred in the
           documentation, negotiation, modification, enforcement, collection and otherwise
           in connection with any of the foregoing, including reasonable attorneys’ fees and
           expenses;

         Mortgagor, for good and valuable consideration, receipt of which is hereby
  acknowledged, and intending to be legally bound hereby, does hereby mortgage, grant
  and convey to Mortgagee the following property, all accessions and additions thereto, all
  substitutions therefor and replacements and proceeds thereof, and all reversions and
  remainders of such property now owned or held or hereafter acquired (collectively, the
  “Property”), to wit:

           (a)the real property described on Exhibit A attached hereto and made a part
               hereof, having a street address of 2391 Shagbark Court, State College,
               Pennsylvania 16803 (the “Premises”);

           (b)all present and future buildings and improvements erected or to be erected
              thereon, as well as all present and future alterations, additions and
              improvements now or hereafter made thereto (collectively, the
              “Improvements”); and all streets, alleys, passages, easements, licenses,
              ways, water, water courses, water rights, air rights, other rights, timber, crops,
              minerals, liberties, privileges, hereditament and the appurtenances thereunto
              belonging (collectively, the “Hereditaments”);


                                                  2

  4823-8872-1393, v.2
Case 20-20425-GLT           Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                   Desc
                                   Exhibit A Page 35 of 71




            (c) all present and future reversions, remainders, incomes, rents, security deposits,
                issues, profits, fees, payments, grants, franchises, rights, claims, concessions,
                and operating privileges derived from or received in connection with any lease,
                license or other occupancy agreement (collectively, the “Leases”), whether
                now existing or hereafter arising (collectively, the “Rents”);

            (d) all present and future machinery, apparatus, equipment, fittings, fixtures, and
                articles of personal property now or hereafter owned by Mortgagor and located
                on, about, under or in the Premises or the Improvements, without regard to
                whether the same may be affixed to the Premises or Improvements, at any
                time and from time to time and used or usable in connection with any present
                or future operation or occupancy of the Improvements, including but not
                limited to all heating, electrical, air conditioning, ventilating, lighting, laundry,
                incinerating and power equipment, engines, pipes, pumps, tanks, motors,
                conduits, switchboards, plumbing, lifting, cleaning, fire prevention, fire
                extinguishing, and communications apparatus, appliances, carpeting, cabinets,
                partitions, ducts and compressors, and all parts and accessories therefor and
                all substitutions and replacements thereof, and the cash and non-cash
                proceeds of all the foregoing, including but not limited to the proceeds of any
                policy of insurance thereon (collectively, the “Building Equipment”);

           Ce) all present and future rights of Mortgagor under contracts relating to the
               Premises, the Improvements, the Hereditaments; or the Building Equipment;
               all documents, contract rights, commitments, construction contracts,
               architectural agreements, instruments, notes and chattel paper arising from or
               by virtue of any transaction related to the Premises, the Improvements, or the
               Building Equipment; and all other interests of every kind and character that
               Mortgagor now has or hereafter acquires in and to the Premises, the
               Improvements, the Hereditaments and the Building Equipment; and

           (0   all awards, decrees, proceeds and settlements made to or for the benefit of
                Mortgagor by reason of any damage to, destruction of or taking of the Premises
                or any part thereof or any Improvements, Hereditaments, or Building
                Equipment, whether made by reason of the exercise of the right of eminent
                domain or otherwise, or by any public or private authority, tribunal, corporation
                or other entity or by any natural person;

         To have and to hold the same unto the Mortgagee, its successors and assigns,
  forever.

       Provided, however, that if the Obligations shall be paid to the Mortgagee, and if
 the Mortgagor and any other obligor or guarantor of any of the Obligations shall keep

                                                   3

 4823-8872-1 393, v. 2
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 36 of 71




  and perform each of its other covenants, conditions and agreements set forth herein and
  in the other Loan Documents, then, upon the termination of all obligations, duties and
  commitments of the Mortgagor and any other obligor or guarantor of any of the
  Obligations under the Obligations and this Mortgage, and subject to the provisions of the
  this Mortgage that survive termination, this Mortgage shall become null and void.
        This is an open-end mortgage that secures future advances pursuant to
  42 Pa. C.S. § 8143. The maximum amount secured by this Mortgage is 200%
  of the Note Amount.
          IT IS UNDERSTOOD AND AGREED THAT THIS MORTGAGE SECURES
  PRESENT AND FUTURE ADVANCES WITH RESPECT TO THE PROPERTY,
  INCLUDING BUT NOT LIMITED TO: (i) ADVANCES MADE FOR THE PAYMENT OF
  TAXES, ASSESSMENTS, MAINTENANCE CHARGES, INSURANCE PREMIUMS, OR
  COSTS INCURRED FOR THE PROTECTION OF THE PROPERTY OR THE LIEN OF
  THE MORTGAGE AND (ii) OUT-OF-POCKET EXPENSES (INCLUDING
  REASONABLE LEGAL FEES) INCURRED BY THE MORTGAGEE AS A RESULT OF
  THE MORTGAGOR’S DEFAULT UNDER THE SETTlEMENT AGREEMENT.
          Mortgagee’s receipt of notice from the Mortgagor, seeking to terminate, limit, or
  restrict future advances, whether sent pursuant to 42 Pa. CS. § 8143(b) or 8143(c) shall
  be an Event of Default under this Mortgage, and Mortgagor shall not be entitled to any
  notice or cure period.
           REPRESENTATIONS, WARRANTIES AND COVENANTS.

         1.     Representation. The Mortgagor represents and warrants to the Mortgagee
 that (i) the Mortgagor has good and marketable title to an estate in fee simple absolute
 in the Premises and Improvements and has all right, title and interest in all other property
 constituting a part of the Property, free and clear of all liens and encumbrances, except
 as set forth on Exhibit B hereto and (ii) the Mortgagor’s name and address are true and
 complete as set forth in the heading of this Mortgage. This Mortgage is a valid and
 enforceable first lien on the Property (except for the permitted encumbrances set forth
 on Exhibit B, including the Prior Mortgages (as hereinafter defined)) and the Mortgagee
 shall, subject to the Mortgagor’s right of possession prior to an Event of Default, quietly
 enjoy and possess the Property. The Mortgagor shall preserve such title as it warrants
 herein and the validity and priority of the lien hereof and shall forever warrant and defend
 the same to the Mortgagee against the claims of all persons.

       2.     Taxes. Mortgagor shall pay all taxes, assessments and other charges, fines
 and impositions attributable to the Property which may attain a priority over this Mortgage,
 and leasehold payments or ground rents, if any, by making payment when due to the
 payee thereof. Mortgagor shall promptly furnish to Mortgagee all notices of amounts due


                                              4

 4823-8872-1393, v.2
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 37 of 71




  under this paragraph, and Mortgagor shall promptly furnish to Mortgagee receipts
  evidencing such payment. Mortgagor shall promptly discharge any lien which has priority
  over this Mortgage.

           3.     Hazard Insurance. Mortgagor shall procure and maintain policies of fire
  insurance with standard extended coverage endorsements on a replacement basis for the
  full insurable value covering all Improvements on the Premises in an amount sufficient to
  avoid application of any coinsurance clause, and with a standard mortgagee clause in
  favor of Lender. Mortgagor shall also procure and maintain comprehensive general
  liability insurance in such coverage amounts as Lender may request with Lender being
   named as additional insured in such liability insurance policy. Additionally, Mortgagor
  shall maintain such other insurance, including but not limited to hazard, business
  interruption and boiler insurance as Lender may require. Policies shall be written by such
  insurance companies and in such form as may be reasonably acceptable to Lender.
  Mortgagor shall deliver to Lender certificates of coverage from each insurer containing a
  stipulation that coverage will not be cancelled or diminished without a minimum of thirty
  (30) days’ prior written notice to Lender and not containing any disclaimer of the insurer’s
  liability for failure to give such notice. Each insurance policy also shall include an
  endorsement providing that coverage in favor of Lender will not be impaired in any way
  by any act, omission or default of Mortgagor or any other person. Should the Premises
  be located in an area designated by the Administrator of the Federal Emergency
  Management Agency as a special flood hazard area, Mortgagor agrees to obtain and
  maintain Federal Flood Insurance, if available, for the full unpaid principal balance of the
  loan and any prior liens on the property securing the loan, up to the maximum policy
  limits set under the National Flood Insurance Program, or as otherwise required by
  Lender, and to maintain such insurance for so long as any Obligation is outstanding.
           Mortgagor shall promptly notify Lender of any loss or damage to the Property.
  Lender may make proof of loss if Mortgagor fails to do so within fifteen (15) days of the
  casualty. If no Event of Default has occurred and is continuing, Lender shall allow
  Mortgagor to receive the proceeds and apply them to the cost of restoration, with any
  excess proceeds being applied to the Obligations. Otherwise, Lender may, at Lender’s
  election, receive and retain the proceeds of any insurance and apply the proceeds to the
  reduction of the Obligations, payment of any lien affecting the Property, or the restoration
  and repair of the Property, subject to such conditions as Lender in its discretion may
  impose. If Lender holds any proceeds after payment in full of the Obligations, such
  proceeds shall be paid to Mortgagor as Mortgagor’s interests may appear.
  Notwithstanding the foregoing, during any period in which any Prior Mortgage is in effect,
  compliance with the insurance provisions of such Prior Mortgage shall constitute compliance
  with the insurance requirements of this Mortgage, to the extent the same are in conflict. If
  any proceeds from insurance become payable on loss, the provisions of this Mortgage shall
  apply only to that portion of the proceeds not payable to the holder of the Prior Mortgage.


                                               5
  4823-8872.1393, v.2
Case 20-20425-GLT           Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30          Desc
                                   Exhibit A Page 38 of 71




  As used herein, “Prior Mortgage” means any mortgage described on Exhibit B that has
  not been paid and discharged in full at the relevant time.

          4.    Preservation and Maintenance of Property; Leaseholds; Condominiums;
  Planned Unit Developments. Mortgagor shall keep the Property in good condition and
  repair, and shall not, without the prior written approval of Mortgagee, remove, demolish
  or materially alter the buildings or improvements on the Property, nor commit or suffer
  waste with respect thereto and shall comply with the provisions of any lease if this
  Mortgage is on a leasehold. If this Mortgage is on a unit in a condominium or a planned
  unit development, Mortgagor shall perform all of Mortgagor’s obligations under the
  declaration or covenants creating or governing the condominium or planned unit
  development, the by-laws and regulations of the condominium or planned unit
  development, and constituent documents.

         Mortgagor shall comply with all laws, rules, regulations and ordinances made or
  promulgated by any lawful authority which may now or hereafter become applicable to
  the Property. Mortgagor shall permit Mortgagee’s agents at any reasonable time after
  reasonable notice to Mortgagor, and from time to time to enter upon the Property and
  the buildings and improvements thereon erected for the purpose of inspecting and
  appraising the same. Mortgagor shall not take or permit any action with respect to the
  Property which will in any manner impair the security of the Mortgage.

         5.     Protection of Mortgagee’s Security. If Mortgagor fails to perform the
  covenants and agreements contained in this Mortgage, or if any action or proceeding is
  commenced which materially affects Mortgagee’s interest in the Property, including but
  not limited to, eminent domain, insolvency, code enforcement, or arrangements or
  proceedings involving a bankrupt or decedent, then Mortgagee at Mortgagee’s option,
  may make such appearances, disburse such sums and take such action as is necessary
  to protect Mortgagee’s interest, including, but not limited to, disbursement of reasonable
  attorneys’ fees, entry upon the Property to make repairs, and any and all such action that
  Mortgagee may deem necessary to protect the security of this Mortgage.

         Any amounts disbursed by Mortgagee pursuant to this paragraph 5, with interest
  thereon, shall become Obligations of Mortgagor secured by this Mortgage. Unless
  Mortgagor and Mortgagee agree to other terms of payment; all such sums so paid or
  advanced by Mortgagee shall immediately and without demand be repaid by Mortgagor
  to Mortgagee, together with interest thereon computed from the date of disbursement at
  the statutory default rate. The production of a receipt by Mortgagee shall be conclusive
  proof of a payment or advance authorized hereby, and the amount and validity thereof.
  Nothing contained in this paragraph 5 shall require Mortgagee to incur any expense or
  take any action hereunder.




                                              6

  4823-8872-1393,   .   2
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                                Exhibit A Page 39 of 71




          6.     Inspection. Mortgagee may make or cause to be made reasonable entries
  upon and inspection of the Property, provided that Mortgagee shall give Mortgagor notice
  prior to any such inspections specifying reasonable cause therefor related to Mortgagee’s
  interest in the Property.

         7.      Condemnation. In the event that the Property, or any part thereof, shall be
  taken in condemnation proceedings or by the exercise of any right of eminent domain or
  bona tide sale in lieu thereof (hereinafter collectively referred to as “condemnation
  proceedings”), Mortgagor and Mortgagee shall have the right to participate in any such
  condemnation proceedings. The award that may be made in any such condemnation
  proceedings and the proceeds thereof or the agreed upon compensation for damages
  sustained shall be applied by Mortgagee, in such order and amounts as Mortgagee, in its
  sole discretion, reasonably exercised, may elect, in reduction of the outstanding principal
  balance of the Note, all accrued and unpaid interest thereon, or any other sum due under
  and/or secured by the Note, or this Mortgage, whether or not then due, or disbursed to
  Mortgagor to restore any damage to the remaining portion of the Property not taken in
  the condemnation proceedings. Any such application of proceeds to principal shall not
  extend or postpone the due date of any monthly installments due under the Note.

          8.     Environmental Matters. Mortgagor makes the following representations,
  warranties and covenants. Mortgagor shall comply with all Environmental Laws, as defined
  herein, and, to the extent necessary for the conduct of its business, shall obtain, maintain
  and comply with all permits, licenses, registrations and authorizations required under the
  Environmental Laws. Mortgagor shall comply with all governmental orders, directives,
  judgments, orders, decrees, awards, administrative consent orders, settlement agreements,
  or other settlement documents entered into with any administrative or governmental agency
  or entity concerning compliance with Environmental Laws. Mortgagor shall conduct its
  operations and its business in compliance with all federal, state and local statutes,
  ordinances, regulations, rules, standards and requirements of common law concerning or
  relating to industrial hygiene and the protection of health and the environment (collectively
  the “Environmental Laws”).

          Mortgagor shall not use or permit the use of the Property for the generation,
  storage, recycling, processing, transportation, disposal of or release of any Hazardous
  Substances, as defined herein, in a manner that is contrary to any Environmental Law.
  Mortgagor shall not use or permit the use of the Property in a manner which is contrary to
  any Environmental Law and which may give rise to liability, the imposition of a statutory
  lien, or require any Response, Removal or Remedial Action, all of the foregoing as defined
  herein, under any of the Environmental Laws. In the event that conditions are discovered
  on, about, beneath or arising from the Property which may give rise to liability, the
  imposition of a statutory lien, or require Response, Removal or Remedial Action, Mortgagor
  shall promptly take all actions, including Response, Removal or Remedial Action required
  under the Environmental Laws.


                                               7

 4823-8872-1393, v.2
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                   Desc
                                Exhibit A Page 40 of 71




          Mortgagor shall immediately notify the Mortgagee, in writing, of Mortgagor’s
  receipt, knowledge or discovery of: (i) any notice of violation, citation, notice of claim,
  proceeding or litigation from any party, relating to its compliance with Environmental
  Laws; and (H) any other information concerning conditions upon the Property which may
  give rise to liability, the imposition of a statutory lien, or require Response, Removal or
  Remedial Action under any of the Environmental Laws.

          Mortgagor shall indemnify, defend and hold harmless Mortgagee, its parents,
  subsidiaries, successors, assigns, officers, directors, shareholders, employees and agents,
  from and against any and all claims, liabilities, penalties, fines, damages, judgments,
  losses, suits, actions, legal or administrative proceedings, interest, costs and expenses
  (including attorneys’ fees, consultants’ fees and expert fees) arising out of or in any way
  relating to: (i) the presence of Hazardous Substances on, about, beneath or arising from
  the Property; (H) the failure of Mortgagor, its subsidiaries or its Related Affiliates to comply
  with the Environmental Laws. Mortgagor’s indemnity and defense obligations under this
  paragraph shall include, without limitation, any and all costs of any Response, Removal
  or Remedial Action required under the Environmental Laws. The covenants and
  indemnities contained in this paragraph shall survive the discharge of Mortgagor’s
  obligations hereunder and under the loan documents, whether through full payment of
  the loans, foreclosure, in lieu of foreclosure or otherwise.

          As used in this Mortgage, the term “Hazardous Substance” shall mean any
  substance regulated under any of the Environmental Laws including, without limitation,
  any substance which is: (i) petroleum, asbestos or polychlorinated biphenyls; (H) defined,
  designated or listed as a “Hazardous Substance” pursuant to Sections 3Q7 and 311 of
  the Clean Water Act, 33 U.S.C. Sections 1317, 1321, Section 101(14) of CERCLA, 42
  U.S.C. Section 9601 or Section 103 of the Pennsylvania Hazardous Sites Cleanup Act, (Ni)
  defined, designated or listed as a “Hazardous Waste” under Section 1004(3) of the
  Resource Conservation and Recovery Act, or Section 103 of the Pennsylvania Solid Waste
  Management Act, Pa. Stat. Ann. tit. 35 §6108.103; (iv) regulated under the Pennsylvania
  Clean Streams Law; (v) listed in the United States Department of Transportation
  Hazardous Material Table. As used in this Mortgage, the terms “Response”, “Removal”
  and “Remedial Ad” shall be defined with reference to applicable sections of CERCLA,
  42 U.S.C. §9601 et seq.

          9.    Mortgagor Not Released. Extension of the time for payment or modification
  of amortization of the sums secured by this Mortgage granted by Mortgagee to Mortgagor
  shall not operate to release, in any manner, the liability of the original Mortgagor and
  Mortgagor’s successor in interest. Mortgagee shall not be required to commence
  proceedings against such successor or refuse to extend time for payment or otherwise
  modify amortization of the sums secured by this Mortgage by reason of any demand
  made by the original Mortgagor and Mortgagor’s successor in interest.



                                                 B

  4823-8872-1393, v.2
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                Exhibit A Page 41 of 71




          10. Forbearance by Mortgagee Not a Waiver. Any forbearance by Mortgagee in
  exercising any right or remedy hereunder or otherwise afforded by applicable law, shall
  not be a waiver of or preclude the exercise of any such right or remedy. The procurement
  of insurance or the payment of taxes or other liens or charges by Mortgagee shall not be
  a waiver of Mortgagee’s right to accelerate the maturity of the indebtedness secured by
  this Mortgage.

          11. Successors and Assigns Bound; Joint and Several Liability; Captions. The
  covenants and agreements herein contained shall bind, and the rights hereunder shall
  inure to, the respective heirs, executors, administrators, successors and assigns of
  Mortgagee and Mortgagor, subject to the provisions of paragraph 13 hereof. All covenants
  and agreements of Mortgagor shall be joint and several, if there is more than one
  Mortgagor. The captions and headings of the paragraphs of this Mortgage are for
  convenience only and are not to be used to interpret or define the provisions hereof.

          12. Notice. Except for any notice required under applicable law to be given in
  another manner, (a) any notice to Mortgagor provided for in this Mortgage shall be given
  by mailing such notice by certified mail or sending such notice by recognized overnight
  courier to Mortgagor’s address stated herein or at such other address as Mortgagor may
  designate by notice to Mortgagee as provided herein, and (b) any notice to Mortgagee
  shall be given by certified mail, return receipt requested, or by recognized overnight
  courier to Mortgagee’s address stated herein or to such other address as Mortgagee may
  designate by notice to Mortgagor as provided herein. Any notice provided for in this
  Mortgage shall be deemed to have been given to Mortgagor or Mortgagee (a) three (3)
  days after sent in the case of certified mail and (b) on the next day, in the case of delivery
  by recognized overnight courier.

          13. Transfer of the Property. In the event of Mortgagor selling, conveying,
  transferring, or entering into any agreement of sale or transfer of the Property to a
  purchaser, grantee or transferee without the written consent of Mortgagee, all monies
  hereby secured with accrued interest thereon shall forthwith become due and payable.

           14. Events of Default. The occurrence of any one or more of the following
  events shall constitute an “Event of Default” hereunder: (a) any default occurs under
  the Settlement Agreement or the Note; (b) any default under any of the Obligations that
  does not have a defined set of “Events of Default” and the lapse of any notice or cure
  period provided in such Obligations with respect to such default; (c) the Mortgagor’s
  failure to perform any of its obligations under this Mortgage; (d) any inaccuracy or breach
  of any representation or warranty made by or on behalf of Mortgagor or any other Debtor
  in this Mortgage, the Settlement Agreement or the Note; (e) an uninsured material loss,
  theft, damage, or destruction to any of the Property, or the entry of any judgment against
  the Mortgagor or any lien against or the making of any levy, seizure or attachment of or
  on the Property; (f) the Mortgagee’s failure to have a mortgage lien on the Property with



                                                9

 4823-8872-1393, v.2
Case 20-20425-GLT             Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30           Desc
                                     Exhibit A Page 42 of 71




  the priority required under paragraph 1; (g) [reserved]; (h) foreclosure proceedings are
  instituted against the Property upon any other lien or claim, whether alleged to be
  superior or junior to the lien of this Mortgage; (i) the Mortgagor’s failure to pay any taxes
  and other impositions as required under paragraph 2, or to maintain in full force and
  effect any insurance required under paragraph 3; or (j) the Mortgagor, any other Debtor,
  or any other obligor or guarantor of any of the Obligations shall at any time deliver or
  cause to be delivered to the Mortgagee a notice pursuant to 42 Pa. C.S.A. §8143 (or any
  successor or similar law, rule or regulation) electing to limit the indebtedness secured by
  this Mortgage.

          15. Rights and Remedies of Mortgagee; Application of Proceeds. If an Event of
  Default occurs, the Mortgagee may, at its option and without demand, notice or delay,
  do one or more of the following after the expiration of the Cure Period (as defined and
  described below):

                (a)    The Mortgagee may declare the entire unpaid principal balance of
  the Obligations, together with all interest thereon, to be due and payable immediately.

                 (b)    The Mortgagee may (i) institute and maintain an action of mortgage
  foreclosure against the Property and the interests of the Mortgagor therein, (U) institute
  and maintain an action on any instruments evidencing the Obligations or any portion
  thereof, and (Hi) take such other action at law or in equity for the enforcement of any of
  the Loan Documents as the law may allow, and in each such action the Mortgagee shall
  be entitled to all costs of suit and attorneys’ fees.

                 (c)    The Mortgagee may, in its sole and absolute discretion: (i) collect
  any or all of the Rents, including any Rents past due and unpaid, (U) perform any
  obligation or exercise any right or remedy of the Mortgagor under any Lease, or
  (iii) enforce any obligation of any tenant of any of the Property. The Mortgagee may
  exercise any right under this subparagraph (c), whether or not the Mortgagee shall have
  entered into possession of any of the Property, and nothing herein contained shall be
  construed as constituting the Mortgagee a “mortgagee in possession”, unless the
  Mortgagee shall have entered into and shall continue to be in actual possession of the
  Property. The Mortgagor hereby authorizes and directs each and every present and
  future tenant of any of the Property to pay all Rents directly to the Mortgagee and to
  perform all other obligations of that tenant for the direct benefit of the Mortgagee, as if
  the Mortgagee were the landlord under the Lease with that tenant, immediately upon
  receipt of a demand by the Mortgagee to make such payment or perform such obligations.
  The Mortgagor hereby waives any right, claim or demand it may now or hereafter have
  against any such tenant by reason of such payment of Rents or performance of
  obligations to the Mortgagee, and any such payment or performance to the Mortgagee



                                               10
  4823-8872-1 393,   V.   2
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 43 of 71




  shall discharge the obligations of the tenant to make such payment or performance to
  the Mortgagor.

                 (d)     The Mortgagee shall have the right, in connection with the exercise
  of its remedies hereunder, to the appointment of a receiver to take possession and control
  of the Property or to collect the Rents, without notice and without regard to the adequacy
  of the Property to secure the Obligations. A receiver while in possession of the Property
  shall have the right to make repairs and to make improvements necessary or advisable
  in its or his opinion to preserve the Property, or to make and keep them rentable to the
  best advantage, and the Mortgagee may advance moneys to a receiver for such purposes.
  Any moneys so expended or advanced by the Mortgagee or by a receiver shall be added
  to and become a part of the Obligations secured by this Mortgage.

  Anything to the contrary contained herein notwithstanding, upon the occurrence of an
  Event of Default, the Mortgagor shall have 5 business days to cure from the receipt of a
  written notice detailing the Event of Default prior to Mortgagee exercising its rights and
  remedies under this Mortgage (the “Cure Period”). Each such communication shall be
  in writing and shall be deemed to have been validly served, given or delivered (a) upon
  the earlier of actual receipt and three (3) days after deposit in the United States Mail,
  registered or certified mail, return receipt requested, with proper postage prepaid, (b)
  upon transmission, when sent by electronic mail to rsharma@videomining.com, with a
  courtesy copy to rcooney@lampllaw.com, (c) one (1) Business Day after deposit with a
  reputable overnight courier with all charges prepaid or (d) when hand-delivered, all of
  which shall be addressed to the party to be notified and sent to the address or electronic
  mail address indicated herein. Failure or delay in delivering copies of any such
  communication to anyone other than Mortgagor shall in no way adversely affect the
  effectiveness of such communication.

  The Mortgagee shall apply the proceeds of any foreclosure sale of, or other disposition
  or realization upon, or Rents or profits from, the Property to satisfy the Obligations in
  such order of application as the Mortgagee shall determine in its exclusive discretion.

         16.    Mortgagee’s Right to Protect Security. The Mortgagee is hereby authorized
  to do any one or more of the following, irrespective of whether an Event of Default has
  occurred: (a) appear in and defend any action or proceeding purporting to affect the
  security hereof or the Mortgagee’s rights or powers hereunder; (b) purchase such
  insurance policies covering the Property as it may elect if the Mortgagor fails to maintain
  the insurance coverage required hereunder; and (c) take such action as the Mortgagee
  may determine to pay, perform or comply with any impositions or requirements of law,
  to cure any Events of Default and to protect its security in the Property.



                                              11

  4823-8872-1393, v.2
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 44 of 71




          17.     Appointment of Mortgagee as Attorney-in-Fact. The Mortgagee, or any of
  its officers, is hereby irrevocably appointed attorney-in-fact for the Mortgagor (without
  requiring any of them to act as such), such appointment being coupled with an interest,
  to do any or all of the following: (a) collect the Rents after the occurrence of an Event
  of Default; (b) settle for, collect and receive any awards payable under paragraph 3 or
  paragraph 7; and (c) execute, deliver and file, at Mortgagor’s sole cost and expense such
  instruments as the Mortgagee may require in order to perfect, protect and maintain its
  liens and security interests on any portion of the Property.

         18.    Certain Waivers. The Mortgagor hereby waives and releases all benefit that
  might accrue to the Mortgagor by virtue of any present or future law exempting the
  Property, or any part of the proceeds arising from any sale thereof, from attachment,
  levy or sale on execution, or providing for any stay of execution, exemption from civil
  process or extension of time for payment or any rights of marshalling in the event of any
  sale hereunder of the Property, and, unless specifically required herein, all notices of the
  Mortgagor’s default or of the Mortgagee’s election to exercise, or the Mortgagee’s actual
  exercise of any option under this Mortgage or any other Loan Document.

          19.     Mortgage Extensions. The granting of an extension or extensions of time
  by Mortgagee with respect to the performance of any provision of this Mortgage or the
  Note on the part of Mortgagor to be performed, or the taking of any additional security,
  or the waiver by Mortgagee or failure by Mortgagee to enforce any provision of this
  Mortgage, or the Note or to declare a default with respect thereto, shall not operate as a
  waiver of any subsequent default or defaults or affect the right of Mortgagee to exercise
  all rights or remedies stipulated herein and therein.

          20.   Attorneys’ Fees and Expenses. If Mortgagee retains the services of counsel
  by reason of a claim of a default or an Event of Default hereunder or under any of the
  other loan documents or on account of any matter involving Mortgagor’s title to the
  Property or the security interest intended to be granted hereby, or for examination of
  matters subject to Mortgagee’s approval under the loan documents, all costs of suit and
  all reasonable attorneys’ fees, but in no event less than the sum of $750.00 (and/or
  allocated fees of Mortgagee’s in-house legal counsel) and such other reasonable expenses
  so incurred by Mortgagee shall forthwith become due and payable, on demand, and shall
  be secured hereby.

          21.   The Mortgagor agrees to indemnify each of the Mortgagee, each legal
  entity, if any, who controls, is controlled by or is under common control with the
  Mortgagee and each of their respective directors, officers, employees and agents (the
  “Indemnified Parties”), and to defend and hold each Indemnified Party harmless from
  and against, any and all claims, damages, losses, liabilities and expenses (including all



                                              12
  4823-8872-1393. v.2
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 45 of 71




  fees and charges of internal or external counsel with whom any Indemnified Party may
  consult and all expenses of litigation and preparation therefor) which any Indemnified
  Party may incur, or which may be asserted against any Indemnified Party by any person,
  entity or governmental authority (including any person or entity claiming derivatively on
  behalf of the Mortgagor), in connection with or arising out of or relating to the matters
  referred to in this Mortgage, whether (a) arising from or incurred in connection with any
  breach of a representation, warranty or covenant by the Mortgagor, or (b) arising out of
  or resulting from any suit, action, claim, proceeding or governmental investigation,
  pending or threatened, whether based on statute, regulation or order, or tort, or contract
  or otherwise, before any court or governmental authority, whether incurred in connection
  with litigation, mediation, arbitration, other alternative dispute processes, administrative
  proceedings and bankruptcy proceedings, and any and all appeals from any of the
  foregoing. The indemnity agreement contained in this paragraph shall survive the
  termination of this Mortgage, payment of any Obligations and assignment of any rights
  hereunder. The Mortgagor may participate at its expense in the defense of any such
  action or claim.

        22.    Governing Law and Jurisdiction. This Mortgage has been delivered to and
  accepted by the Mortgagee and will be deemed to be made in the Commonwealth of
  Pennsylvania. THIS MORTGAGE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
  THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE Commonwealth
  of Pennsylvania, EXCLUDING ITS CONFLICT OF LAWS RULES. The Mortgagor hereby
  irrevocably consents to the exclusive jurisdiction of any state or federal court for the
  county or judicial district where the Mortgagee’s office indicated above is located and any
  state or federal court having jurisdiction over State College, Pennsylvania; provided that
  nothing contained in this Mortgage will prevent the Mortgagee from bringing any action,
  enforcing any award or judgment or exercising any rights against the Mortgagor
  individually, against any security or against any property of the Mortgagor within any
  other county, state or other foreign or domestic jurisdiction. The Mortgagor waives any
  objection to venue and any objection based on a more convenient forum in any action
  instituted under this Mortgage.

        23.    Prior Mortgages. In the event of a conflict, the terms and provisions of this
  Mortgage are subject to the terms and provisions of any Prior Mortgages.

      24.  WAIVER OF JURY TRIAL.   THE MORTGAGOR IRREVOCABLY
 WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
 ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
 MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
 MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH



                                              13

 4823-8872-1393, v.2
Case 20-20425-GLT            Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                                    Exhibit A Page 46 of 71




  DOCUMENTS. THE MORTGAGOR ACKNOWLEDGES THAT THE FOREGOING
  WAIVER IS KNOWING AND VOL.UNTARY.




                REMAINDER OF PAGE INTENTIONALL.Y LEFT BLANK




                                              14

 4823-8872-I 393,   V.   2
Case 20-20425-GLT          Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30            Desc
                                  Exhibit A Page 47 of 71




    The Mortgagor acknowledges that it has read and understood all the
    provisions of this Mortgage, including the waiver of jury trial, and has been
    advised by counsel as necessary or appropriate.

    WITNESS the due execution hereof as a document under seal, as of the date first written
    above, with the intent to be legally bound hereby.

    WITNESS:


                                                   ir.
                                            Rajeev Sharma


                                            st
                                            Vishnu Sharma
                                                         H     ..y




                                            Ir)   (‘I


   4H23!f3f2 I 3’J3. v 2
Case 20-20425-GLT                 Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                                                           Desc
                                         Exhibit A Page 48 of 71




   CONMONWEALTH OF PENNSYLVANIA
                         7


                                      /                                                  )             ss:
   COUNflOF              :,.z/                                                           )

         On this, the     /     day of August, 2021, before me, a Notary Public, the
   undersigned officer, personally appeared RAJEEV SHARMA, who acknowledged that
   he/she, executed the foregoing instrument for the purposes therein contained.

             IN WITNESS WHEREOF, I hereunto set my hand and official seal.
                                                              /                             )



                                               Notaty Public/
                                                                                                         CciTlrr.oiwth or Perwt,wia Notary 5.aI
                                                                                                                                       -



                                                My commission expires:                                     .endon M Er4r,h Noa,y Put
                                                                                                               Stale COeqo Born. 004te County
                                                                                                         If   y Cnüssicn Eip.e,   Febnjaty 25. 2024
                                                                                                                Cornrri.ss.cn Number  1296510




   COMMONWEALTH OF PENNSYLVANIA
                             //                                                         )              ss:
   COUNTYOF              /    —,,/,                                                     )

          On this, the / 1 ‘ day of August, 2021, before me, a Notary Public, the
   undersigned officer, personally appeared VISHNU SHARMA, who acknowledged that
   he/she, executed the foregoing instrument for the purposes therein contained.

            IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                                              NotarS’ Public              -            //

                                                                                                         c( Ptuns nria ii;ta’y S.uJ
                                                                                                                                  .



                                              My commission expires:                               Gudynn M Etjksi, htaiy Put3
                                                                                                       Slate Cetoqo Ccro. Con&o Ccunw
                                                                                                !.iy              E,::.i,s Ft:ua,y 25, 2323
                                                                                                       C,j,’sr.’,,,:I
                                                                                                        Cdt;TI5SOfl Number     1290513




                                  a       kri’aw’r’i-j.’’-erit.   ;;irQ       0   f’tr:—i’trl lorLaaueJ



   4S23-8872-1393, v 2
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30              Desc
                              Exhibit A Page 49 of 71




                               CERTIFICATE OF RESIDENCE


         The undersigned certifies that the residence of the Mortgagee is 7315 Wisconsin
   Avenue, Suite 600W, Bethesda, MD 20814.



                                               LZLL
                                                Jp Silip(gni
                                                Senior Vice President
                                                On behalf of the Mortgagee




  4518.1?012013, v.4
Case 20-20425-GLT   Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                           Exhibit A Page 50 of 71




                                                          EXECUTION VERSION

                                  EXHIBITA


                          Legal Description of Premises
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                              Exhibit A Page 51 of 71




                                    EXHIBIT B


                               Permitted Encumbrances




 4823-8872-1393, v.2
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30          Desc
                                 Exhibit A Page 52 of 71




                                                                  EXECUTION VERSION
  Record and Return To:

  Jeffrey Rosenthal, Esq.
  Mandelbaum Salsburg P.C.
  3 Becker Farm Road
  Roseland, NJ 07068


  Parcel No.:    36-013-315-ClOl

  Address:       403 South Allen Street, Suite 101
                 State College, PA




                                      OPEN-END MORTGAGE

                    THIS IS AN OPEN END MORTGAGE AND SECURES FUTURE
                     ADVANCES PURSUANT TO 42 PA. CS.   8143 AND 8144

         THIS OPEN-END MORTGAGE (this “Mortgage”) is made as of Augusti,
 2021, by Rajeev Sharma, an individual, and Vishnu Sharma, an individual,
 (coflectively, the “Mortgagor”), having an address at 2391 Shagbark Cpurt, State
 College, Pennsylvania 16803, in favor of WHITE OAK BUSINESS CAPITAL INC.
 (formerly known as Federal National Payables, Inc., and formerly doing business as
 Federal National Commercial Credit) (“Mortgagee”), a Delaware corporation, having an
 address at 7315 Wisconsin Avenue, Suite 600W, Bethesda, MD 20814.

                                               RECiTALS

        WHEREAS, Mortgagor owns in fee the land described in Exhibit A attached hereto
 and made a part hereof, together with the improvements now or hereafter erected
 thereon;

        WHEREAS, Mortgagor is indebted to Mortgagee in the amount of $650,000, which
 amount may be increased to $1,000,000 (the “Note Amount”) upon the occurrence of
 a Termination Event and expiration of the Cure Period, as such terms are defined in that
 that certain Settlement Agreement, dated as of the date hereof, by and between the
 Debtors and the Mortgagee (the “Settlement Agreement”), pursuant to that certain
 Promissory Note (the “Note”), dated as of the date hereof, made by Mortgagor and
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                Exhibit A Page 53 of 71




  VideoMining Corporation, (collectively, the “Debtors”) in favor of Mortgagee (as the
  same may be amended, supplemented or replaced from time to time, the “Note”); and

       WHEREAS, it is a condition precedent to the effectiveness of the Settlement
  Agreement that Mortgagor grants this Mortgage to Mortgagee.

        NOW, THEREFORE,              for   the   purpose   of securing     the   following   (the
  “Obligations”):

          A.   The Debtors’ obligations to Mortgagee under the Note and the Settlement
          Agreement; and

          B.      All other loans, advances, debts, liabilities and obligations from time to time
          owing by Mortgagor or any other Debtor to Mortgagee (including any interest
          accruing thereon after maturity, or after the filing of any petition in bankruptcy, or
          the commencement of any insolvency, reorganization or like proceeding relating
          to Mortgagor or any Debtor, whether or not a claim for post-filing or post-petition
          interest is allowed in such proceeding), whether direct or indirect, absolute or
          contingent, joint or several, due or to become due, now existing or hereafter
          arising; and

          C.     Any amendments, extensions, renewals and increases of or to any of the
          foregoing, and all costs and expenses of the Mortgagee incurred in the
          documentation, negotiation, modification, enforcement, collection and otherwise
          in connection with any of the foregoing, including reasonable attorneys’ fees and
          expenses;

         Mortgagor, for good and valuable consideration, receipt of which is hereby
  acknowledged, and intending to be legally bound hereby, does hereby mortgage, grant
  and convey to Mortgagee the following property, all accessions and additions thereto, all
  substitutions therefor and replacements and proceeds thereof, and all reversions and
  remainders of such property now owned or held or hereafter acquired (collectively, the
  “Property”), to wit:

          (a) the real property described on Exhibit A attached hereto and made a part
              hereof, having a street address of 403 South Allen Street, Suite 101, State
              College, Pennsylvania (the “Premises”);

          (b) all present and future buildings and improvements erected or to be erected
              thereon, as well as all present and future alterations, additions and
              improvements now or hereafter made thereto (collectively, the


                                                 2

 4618-1201-2013, v.4
Case 20-20425-GLT           Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                   Exhibit A Page 54 of 71




                “Improvements”); and all streets, alleys, passages, easements, licenses,
                ways, water, water courses, water rights, air rights, other rights, Umber, crops,
                minerals, Hbefties, privileges, hereditament and the appurtenances thereunto
                belonging (collectively, the “Hereditaments”);

           (c) all present and future reversions, remainders, incomes, rents, security deposits,
               issues, profits, fees, payments, grants, franchises, rights, claims, concessions,
               and operating privileges derived from or received in connection with any lease,
               license or other occupancy agreement (collectively, the ‘teases”), whether
               now existing or hereafter arising (collecUvely, the “Rents”);

           (d) all present and future machinery, apparatus, equipment, fittings, fixtures, and
               articles of personal property now or hereafter owned by Mortgagor and located
               on, about, under or in the Premises or the Improvements, without regard to
               whether the same may be affixed to the Premises or Improvements, at any
               time and from time to time and used or usable in connection with any present
               or future operation or occupancy of the Improvements, including but not
               limited to all heating, electrical, air conditioning, ventilating, lighting, laundry,
               incinerating and power equipment, engines, pipes, pumps, tanks, motors,
               conduits, switchboards, plumbing, lifting, cleaning, fire prevention, fire
               extinguishing, and communications apparatus, appliances, carpeUng, cabinets,
               partitions, ducts and compressors, and all parts and accessories therefor and
               all substitutions and replacements thereof, and the cash and non-cash
               proceeds of all the foregoing, including but not limited to the proceeds of any
               policy of insurance thereon (collectively, the “Building Equipment”);

           (e) all present and future rights of Mortgagor under contracts relating to the
               Premises, the Improvements, the Hereditaments; or the Building Equipment;
               all documents, contract rights, commitments, construction contracts,
               architectural agreements, instruments, notes and chattel paper arising from or
               by virtue of any transaction related to the Premises, the Improvements, or the
               Building Equipment; and all other interests of every kind and character that
               Mortgagor now has or hereafter acquires in and to the Premises, the
               Improvements, the Hereditaments and the Building Equipment; and

           (0   all awards, decrees, proceeds and settlements made to or for the benefit of
                Mortgagor by reason of any damage to, destruction of or taking of the Premises
                or any part thereof or any Improvements, Hereditaments, or Building
                Equipment, whether made by reason of the exercise of the right of eminent
                domain or otherwise, or by any public or private authority, tribunal, corporation
                or other entity or by any natural person;



                                                   3

  4818-1201-2013, v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 55 of 71




         To have and to hold the same unto the Mortgagee, its successors and assigns,
  forever.

         Provided, however, that if the Obligations shall be paid to the Mortgagee, and if
  the Mortgagor and any other obligor or guarantor of any of the Obligations shall keep
  and perform each of its other covenants, conditions and agreements set forth herein and
  in the other Loan Documents, then, upon the termination of all obligations, duties and
  commitments of the Mortgagor and any other obligor or guarantor of any of the
  Obligations under the Obligations and this Mortgage, and subject to the provisions of the
  this Mortgage that survive termination, this Mortgage shall become null and void.
         This is an open-end mortgage that secures future advances pursuant to
  42 Pa. C.S. § 8143. The maximum amount secured by this Mortgage is 200%
  of the Note Amount.
       IT IS UNDERSTOOD AND AGREED THAT THIS MORTGAGE SECURES
  PRESENT AND FUTURE ADVANCES WITH RESPECT TO THE PROPERTY,
  INCLUDING BUT NOT LIMITED TO: (i) ADVANCES MADE FOR THE PAYMENT OF
  TAXES, ASSESSMENTS, MAINTENANCE CHARGES, INSURANCE PREMIUMS, OR
  COSTS INCURRED FOR THE PROTECTION OF THE PROPERTY OR THE LIEN OF
  THE MORTGAGE AND (ii) OUT-OF-POCKET EXPENSES (INCLUDING
  REASONABLE LEGAL FEES) INCURRED BY THE MORTGAGEE AS A RESULT OF
  THE MORTGAGOR’S DEFAULT UNDER THE SETTLEMENT AGREEMENT.
          Mortgagee’s receipt of notice from the Mortgagor, seeking to terminate, limit, or
  restrict future advances, whether sent pursuant to 42 Pa. C.S. § 8143(b) or 8143(c) shall
  be an Event of Default under this Mortgage, and Mortgagor shall not be entitled to any
  notice or cure period.
           REPRESENTATIONS, WARRANTIES AND COVENANTS.

          1.     Representation. The Mortgagor represents and warrants to the Mortgagee
  that (i) the Mortgagor has good and marketable title to an estate in fee simple absolute
  in the Premises and Improvements and has all right, title and interest in all other property
  constituting a part of the Property, free and clear of all liens and encumbrances, except
  as set forth on Exhibit B hereto and (U) the Mortgagor’s name and address are true and
  complete as set forth in the heading of this Mortgage. This Mortgage is a valid and
  enforceable first lien on the Property (except for the permitted encumbrances set forth
  on Exhibit B, including the Prior Mortgages (as hereinafter defined)) and the Mortgagee
  shall, subject to the Mortgagor’s right of possession prior to an Event of Default, quietly
  enjoy and possess the Property. The Mortgagor shall preserve such title as it warrants
  herein and the validity and priority of the lien hereof and shall forever warrant and defend
  the same to the Mortgagee against the claims of all persons.


                                               4

  4818-1201-2013, v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                               Exhibit A Page 56 of 71




         2.    Taxes. Mortgagor shall pay all taxes, assessments and other charges, fines
  and impositions attributable to the Property which may attain a priority over this Mortgage,
  and leasehold payments or ground rents, if any, by making payment when due to the
  payee thereof. Mortgagor shall promptly furnish to Mortgagee all notices of amounts due
  under this paragraph, and Mortgagor shall promptly furnish to Mortgagee receipts
  evidencing such payment. Mortgagor shall promptly discharge any lien which has priority
  over this Mortgage.

           3.     Hazard Insurance. Mortgagor shall procure and maintain policies of fire
  insurance with standard extended coverage endorsements on a replacement basis for the
  full insurable value covering all Improvements on the Premises in an amount sufficient to
  avoid application of any coinsurance clause, and with a standard mortgagee clause in
  favor of Lender. Mortgagor shall also procure and maintain comprehensive general
  liability insurance in such coverage amounts as Lender may request with Lender being
  named as additional insured in such liability insurance policy. Additionally, Mortgagor
  shall maintain such other insurance, including but not limited to hazard, business
  interruption and boiler insurance as Lender may require. Policies shall be written by such
  insurance companies and in such form as may be reasonably acceptable to Lender.
  Mortgagor shall deliver to Lender certificates of coverage from each insurer containing a
  stipulation that coverage will not be cancelled or diminished without a minimum of thirty
  (30) days prior written notice to Lender and not containing any disclaimer of the insurers
  liability for failure to give such notice. Each insurance policy also shall include an
  endorsement providing that coverage in favor of Lender will not be impaired in any way
  by any act, omission or default of Mortgagor or any other person. Should the Premises
  be located in an area designated by the Administrator of the Federal Emergency
  Management Agency as a special flood hazard area, Mortgagor agrees to obtain and
 maintain Federal Flood Insurance, if available, for the full unpaid principal balance of the
 loan and any prior liens on the property securing the loan, up to the maximum policy
 limits set under the National Flood Insurance Program, or as otherwise required by
 Lender, and to maintain such insurance for so long as any Obligation is outstanding.
           Mortgagor shall promptly notify Lender of any loss or damage to the Property.
 Lender may make proof of loss if Mortgagor fails to do so within fifteen (15) days of the
 casualty. Lender may, at Lenders election, receive and retain the proceeds of any
 insurance and apply the proceeds to the reduction of the Obligations, payment of any
 lien affecting the Property, or the restoration and repair of the Property. If Lender elects
 to apply the proceeds to restoration and repair, Mortgagor shall repair or replace the
 damaged or destroyed Improvements in a manner satisfactory to Lender. Lender shall,
 upon satisfactory proof of such expenditure, pay or reimburse Mortgagor from the
 proceeds for the reasonable cost of repair or restoration if Mortgagor is not in default
 under this Mortgage. Any proceeds which have not been disbursed within 180 days after

                                              S

 4818-1201-2013, v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                               Exhibit A Page 57 of 71




  their receipt and which Lender has not committed to the repair or restoration of the
  Property shall be used first to pay any amount owing to Lender under this Mortgage, then
  to pay accrued interest, and the remainder, if any, shall be applied to the principal balance
  of the Obligations. If Lender holds any proceeds after payment in full of the Obligations,
  such proceeds shall be paid to Mortgagor as Mortgagor’s interests may appear.
  Notwithstanding the foregoing, during any period in which any Prior Mortgage is in effect,
  compliance with the insurance provisions of such Prior Mortgage shall constitute compliance
  with the insurance requirements of this Mortgage, to the extent the same are in conflict. If
  any proceeds from insurance become payable on loss, the provisions of this Mortgage shall
  apply only to that portion of the proceeds not payable to the holder of the Prior Mortgage.
  As used herein, “Prior Mortgage” means any mortgage described on Exhibit B that has
  not been paid and discharged in full at the relevant time.

          4.    Preservation and Maintenance of Property; Leaseholds; Condominiums;
  Planned Unit Developments. Mortgagor shall keep the Property in good condition and
  repair, and shall not, without the prior written approval of Mortgagee, remove, demolish
  or materially alter the buildings or improvements on the Property, nor commit or suffer
  waste with respect thereto and shall comply with the provisions of any lease if this
  Mortgage is on a leasehold. If this Mortgage is on a unit in a condominium or a planned
  unit development, Mortgagor shall perform all of Mortgagor’s obligations under the
  declaration or covenants creating or governing the condominium or planned unit
  development, the by-laws and regulations of the condominium or planned unit
  development, and constituent documents.

         Mortgagor shall comply with all laws, rules, regulations and ordinances made or
  promulgated by any lawful authority which may now or hereafter become applicable to
  the Property. Mortgagor shall permit Mortgagee’s agents at any reasonable time after
  reasonable notice to Mortgagor, and from time to time to enter upon the Property and
  the buildings and improvements thereon erected for the purpose of inspecting and
  appraising the same. Mortgagor shall not take or permit any action with respect to the
  Property which will in any manner impair the security of the Mortgage.

         5.     Protection of Mortgagee’s Security. If Mortgagor fails to perform the
  covenants and agreements contained in this Mortgage, or if any action or proceeding is
  commenced which materially affects Mortgagee’s interest in the Property, including but
  not limited to, eminent domain, insolvency, code enforcement, or arrangements or
  proceedings involving a bankrupt or decedent, then Mortgagee at Mortgagee’s option,
  may make such appearances, disburse such sums and take such action as is necessary
  to protect Mortgagee’s interest, including, but not limited to, disbursement of reasonable
  attorneys’ fees, entry upon the Property to make repairs, and any and all such action that
  Mortgagee may deem necessary to protect the security of this Mortgage.



                                               5

 4818.1201-2D13, v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                Exhibit A Page 58 of 71




         Any amounts disbursed by Mortgagee pursuant to this paragraph 5, with interest
  thereon, shall become Obligations of Mortgagor secured by this Mortgage. Unless
  Mortgagor and Mortgagee agree to other terms of payment; all such sums so paid or
  advanced by Mortgagee shall immediately and without demand be repaid by Mortgagor
  to Mortgagee, together with interest thereon computed from the date of disbursement at
  the statutory default rate. The production of a receipt by Mortgagee shall be conclusive
  proof of a payment or advance authorized hereby, and the amount and validity thereof.
  Nothing contained in this paragraph 5 shall require Mortgagee to incur any expense or
  take any action hereunder.

          6.     Inspection. Mortgagee may make or cause to be made reasonable entries
  upon and inspection of the Property, provided that Mortgagee shall give Mortgagor notice
  prior to any such inspections specifying reasonable cause therefor related to Mortgagee’s
  interest in the Property.

         7.      Condemnation. In the event that the Property, or any part thereof, shall be
  taken in condemnation proceedings or by the exercise of any right of eminent domain or
  bona tide sale in lieu thereof (hereinafter collectively referred to as “condemnation
  proceedings”), Mortgagor and Mortgagee shall have the right to participate in any such
  condemnation proceedings. The award that may be made in any such condemnation
  proceedings and the proceeds thereof or the agreed upon compensation for damages
  sustained shall be applied by Mortgagee, in such order and amounts as Mortgagee, in its
  sole discretion, reasonably exercised, may elect, in reduction of the outstanding principal
  balance of the Note, all accrued and unpaid interest thereon, or any other sum due under
  and/or secured by the Note, or this Mortgage, whether or not then due, or disbursed to
  Mortgagor to restore any damage to the remaining portion of the Property not taken in
  the condemnation proceedings. Any such application of proceeds to principal shall not
  extend or postpone the due date of any monthly installments due under the Note.

          8.     Environmental Matters. Mortgagor makes the following representations,
  warranties and covenants. Mortgagor shall compiy with all Environmental Laws, as defined
  herein, and, to the extent necessary for the conduct of its business, shall obtain, maintain
  and comply with all permits, licenses, registrations and authorizations required under the
  Environmental Laws. Mortgagor shall comply with all governmental orders, directives,
  judgments, orders, decrees, awards, administrative consent orders, settlement agreements,
  or other settlement documents entered into with any administrative or governmental agency
  or entity concerning compliance with Environmental Laws. Mortgagor shall conduct its
  operations and its business in compliance with all federal, state and local statutes,
  ordinances, regulations, rules, standards and requirements of common law concerning or
  relating to industrial hygiene and the protection of health and the environment (collectively
  the “Environmental Laws”),




                                                7

 4818-1201-2013, v.4
Case 20-20425-GLT         Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                   Desc
                                 Exhibit A Page 59 of 71




          Mortgagor shall not use or permit the use of the Property for the generation,
  storage, recycling, processing, transportation, disposal of or release of any Hazardous
  Substances, as defined herein, in a manner that is contrary to any Environmental Law.
  Mortgagor shafl not use or permit the use of the Property in a manner which is contrary to
  any Environmental Law and which may give rise to liability, the imposition of a statutory
  lien, or require any Response, Removal or Remedial Action, all of the foregoing as defined
  herein, under any of the Environmental Laws. In the event that conditions are discovered
  on, about, beneath or arising from the Property which may give rise to liability, the
  imposition of a statutory lien, or require Response, Removal or Remedial Action, Mortgagor
  shall promptly take all actions, including Response, Removal or Remedial Action required
  under the Environmental Laws.

          Mortgagor shall immediately notify the Mortgagee, in writing, of Mortgagor’s
  receipt, knowledge or discovery of: (i) any notice of violation, citation, notice of claim,
  proceeding or litigation from any party, relating to its compliance with Environmental
  Laws; and (H) any other information concerning conditions upon the Property which may
  give rise to liability, the imposition of a statutory lien, or require Response, Removal or
  Remedial Action under any of the Environmental Laws.

          Mortgagor shall indemnify, defend and hold harmless Mortgagee, its parents,
   subsidiaries, successors, assigns, officers, directors, shareholders, employees and agents,
  from and against any and all claims, liabilities, penalties, fines, damages, judgments,
  losses, suits, actions, legal or administrative proceedings, interest, costs and expenses
  (including attorneys’ fees, consultants’ fees and expert fees) arising out of or in any way
  relating to: (i) the presence of Hazardous Substances on, about, beneath or arising from
  the Property; (ii) the failure of Mortgagor, its subsidiaries or its Related Affiliates to comply
  with the Environmental Laws. Mortgagor’s indemnity and defense obligations under this
  paragraph shall include, without limitation, any and all costs of any Response, Removal
  or Remedial Action required under the Environmental Laws. The covenants and
  indemnities contained in this paragraph shall survive the discharge of Mortgagor’s
  obligations hereunder and under the loan documents, whether through full payment of
  the loans, foreclosure, in lieu of foreclosure or otherwise.

         As used in this Mortgage, the term “Hazardous Substance” shall mean any
 substance regulated under any of the Environmental Laws including, without limitation,
 any substance which is: (i) petroleum, asbestos or polychiorinated biphenyls; (ii) defined,
 designated or listed as a “Hazardous Substance” pursuant to Sections 3Q7 and 311 of
 the Clean Water Act, 33 U.S.C. Sections 1317, 1321, Section 101(14) of CERCLA, 42
 U.S.C. Section 9601 or Section 103 of the Pennsylvania Hazardous Sites Cleanup Act, (Hi)
 defined, designated or listed as a “Hazardous Waste” under Section 1004(3) of the
 Resource Conservation and Recovery Act, or Section 103 of the Pennsylvania Solid Waste
 Management Act, Pa. Stat. Ann. tit. 35 §6108,103; (iv) regulated under the Pennsylvania
 Clean Streams Law; (v) listed in the United States Department of Transportation


                                                 8

 4818-1201-2013, v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                  Desc
                                Exhibit A Page 60 of 71




  Hazardous Material Table. As used in this Mortgage, the terms “Response”, “Removal”
  and “Remedial Act” shall be defined with reference to applicable sections of CERCLA,
  42 U.S.C. §9601 et seq.

          9.    Mortgagor Not Released. Extension of the time for payment or modification
  of amortization of the sums secured by this Mortgage granted by Mortgagee to Mortgagor
  shall not operate to release, in any manner, the liability of the original Mortgagor and
  Mortgagor’s successor in interest. Mortgagee shall not be required to commence
  proceedings against such successor or refuse to extend time for payment or otherwise
  modify amortization of the sums secured by this Mortgage by reason of any demand
  made by the original Mortgagor and Mortgagor’s successor in interest.

          10. Forbearance by Mortgagee Not a Waiver, Any forbearance by Mortgagee in
  exercising any right or remedy hereunder or otherwise afforded by applicable law, shall
  not be a waiver of or preclude the exercise of any such right or remedy. The procurement
  of insurance or the payment of taxes or other liens or charges by Mortgagee shall not be
  a waiver of Mortgagee’s right to accelerate the maturity of the indebtedness secured by
  this Mortgage.

          11. Successors and Assigns Sound; Joint and Several Liability; Captions. The
  covenants and agreements herein contained shall bind, and the rights hereunder shall
  inure to, the respective heirs, executors, administrators, successors and assigns of
  Mortgagee and Mortgagor, subject to the provisions of paragraph 13 hereof. All covenants
  and agreements of Mortgagor shall be joint and several, if there is more than one
  Mortgagor. The captions and headings of the paragraphs of this Mortgage are for
  convenience only and are not to be used to interpret or define the provisions hereof.

          12. Notice. Except for any notice required under applicable law to be given in
  another manner, (a) any notice to Mortgagor provided for in this Mortgage shall be given
  by mailing such notice by certified mail or sending such notice by recognized overnight
  courier to Mortgagor’s address stated herein or at such other address as Mortgagor may
  designate by notice to Mortgagee as provided herein, and (b) any notice to Mortgagee
  shall be given by certified mail, return receipt requested, or by recognized overnight
  courier to Mortgagee’s address stated herein or to such other address as Mortgagee may
  designate by notice to Mortgagor as provided herein. Any notice provided for in this
  Mortgage shall be deemed to have been given to Mortgagor or Mortgagee (a) three (3)
  days after sent in the case of certified mail and (b) on the next day, in the case of delivery
  by recognized overnight courier.

         13. Transfer of the Property. In the event of Mortgagor selling, conveying,
 transferring, or entering into any agreement of sale or transfer of the Property to a
 purchaser, grantee or transferee without the written consent of Mortgagee, all monies
 hereby secured with accrued interest thereon shall forthwith become due and payable.


                                                9

 4818-1201-2013, v 4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                               Exhibit A Page 61 of 71




           14. Events of Default. The occurrence of any one or more of the following
  events shall constitute an “Event of Default” hereunder; (a) any default occurs under
  the Settlement Agreement or the Note; (b) any default under any of the Obligations that
  does not have a defined set of “Events of Default” and the lapse of any notice or cure
  period provided in such Obligations with respect to such default; (c) the Mortgagor’s
  failure to perform any of its obligations under this Mortgage; (d) any inaccuracy or breach
  of any representation or warranty made by or on behalf of Mortgagor or any other Debtor
  in this Mortgage, the Settlement Agreement or the Note; (e) an uninsured material loss,
  theft, damage, or destruction to any of the Property, or the entry of any judgment against
  the Mortgagor or any lien against or the making of any levy, seizure or attachment of or
  on the Property; (f) the Mortgagee’s failure to have a mortgage lien on the Property with
  the priority required under paragraph 1; (g) [reserved]; (h) foreclosure proceedings are
  instituted against the Property upon any other lien or claim, whether alleged to be
  superior or junior to the lien of this Mortgage; Ci) the Mortgagor’s failure to pay any taxes
  and other impositions as required under paragraph 2, or to maintain in full force and
  effect any insurance required under paragraph 3; or Q) the Mortgagor, any other Debtor,
  or any other obligor or guarantor of any of the Obligations shall at any time deliver or
  cause to be delivered to the Mortgagee a notice pursuant to 42 Pa. C.S.A. §8143 (or any
  successor or similar law, rule or regulation) electing to limit the indebtedness secured by
  this Mortgage.

          15. Rights and Remedies of Mortgagee; Application of Proceeds. If an Event of
  Default occurs, the Mortgagee may, at its option and without demand, notice or delay,
  do one or more of the following after the expiration of the Cure Period (as defined and
  described below):

                (a)    The Mortgagee may declare the entire unpaid principal balance of
  the Obligations, together with all interest thereon, to be due and payable immediately.

                 (b)    The Mortgagee may (i) institute and maintain an action of mortgage
  foreclosure against the Property and the interests of the Mortgagor therein, (H) institute
  and maintain an action on any instruments evidencing the Obligations or any portion
  thereof, and (Hi) take such other action at law or in equity for the enforcement of any of
  the Loan Documents as the law may allow, and in each such action the Mortgagee shall
  be entitled to all costs of suit and attorneys’ fees.

                (c)    The Mortgagee may, in its sole and absolute discretion: (i) collect
  any or all of the Rents, including any Rents past due and unpaid, (H) perform any
  obligation or exercise any right or remedy of the Mortgagor under any Lease, or
  (Hi) enforce any obligation of any tenant of any of the Property. The Mortgagee may
  exercise any right under this subparagraph (c), whether or not the Mortgagee shall have
  entered into possession of any of the Property, and nothing herein contained shall be


                                               10

  4818-1201-2013, v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                 Desc
                                Exhibit A Page 62 of 71




    construed as constituting the Mortgagee a “mortgagee in possession”, unless
                                                                                            the
    Mortgagee shall have entered into and shall continue to be in actual posses
                                                                                   sion of the
    Property. The Mortgagor hereby authorizes and directs each and every presen
                                                                                         t and
   future tenant of any of the Property to pay all Rents directly to the Mortgagee
                                                                                       and to
    perform all other obligations of that tenant for the direct benefit of the Mortgagee,
                                                                                           as if
   the Mortgagee were the landlord under the Lease with that tenant, immediately
                                                                                          upon
   receipt of a demand by the Mortgagee to make such payment or perform such obliga
                                                                                        tions.
   The Mortgagor hereby waives any right, claim or demand it may now or hereaft
                                                                                      er have
   against any such tenant by reason of such payment of Rents or performance
                                                                                             of
   obligations to the Mortgagee, and any such payment or performance to the Mortgagee
   shaH discharge the obligations of the tenant to make such payment or performance to
   the Mortgagor.

                  (d)    The Mortgagee shall have the right, in connection with the exercise
   of its remedies hereunder, to the appointment of a receiver to take possession and contro
                                                                                             l
  of the Property or to collect the Rents, without notice and without regard to the adequacy
  of the Property to secure the Obligations. A receiver while in possession of the Property
  shall have the right to make repairs and to make improvements necessary or advisable
  in its or his opinion to preserve the Property, or to make and keep them rentable to the
  best advantage, and the Mortgagee may advance moneys to a receiver for such purposes.
  Any moneys so expended or advanced by the Mortgagee or by a receiver shall be added
  to and become a part of the Obligations secured by this Mortgage.

  Anything to the contrary contained herein notwithstanding, upon the occurrence of an
  Event of Default, the Mortgagor shall have 5 business days to cure from the receipt of a
 written notice detailing the Event of Default prior to Mortgagee exercising its rights and
 remedies under this Mortgage (the “Cure Period’). Each such communication shall be
 in writing and shall be deemed to have been validly served, given or delivered (a) upon
 the earlier of actual receipt and three (3) days after deposit in the United States Mail,
 registered or certified mail, return receipt requested, with proper postage prepaid, (b)
 upon transmission, when sent by electronic mail to rsharma@videomining.com, with a
 courtesy copy to rcooney@lampllaw.com, (c) one (1) Business Day after deposit with a
 reputable overnight courier with all charges prepaid or (d) when hand-delivered, all of
 which shalt be addressed to the party to be notified and sent to the address or electronic
 mail address indicated herein. Failure or delay in delivering copies of any such
 communication to anyone other than Mortgagor shall in no way adversely affect the
 effectiveness of such communication.

 The Mortgagee shall apply the proceeds of any foreclosure sale of, or other disposition
 or realization upon, or Rents or profits from, the Property to satisfy the Obligations in
 such order of application as the Mortgagee shall determine in its exclusive discretion.

                                               II


 4818-1201-2013, v.4
Case 20-20425-GLT             Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30          Desc
                                     Exhibit A Page 63 of 71




         16.    Mortgagee’s Right to Protect Security. The Mortgagee is hereby authorized
  to do any one or more of the following, irrespective of whether an Event of Default has
  occurred: (a) appear in and defend any action or proceeding purporting to affect the
  security hereof or the Mortgagee’s rights or powers hereunder; (b) purchase such
  insurance poIcies covering the Property as it may elect if the Mortgagor fails to maintain
  the insurance coverage required hereunder; and (c) take such action as the Mortgagee
  may determine to pay, perform or comply with any impositions or requirements of law,
  to cure any Events of Default and to protect its security in the Property.

           17.         Appointment of Mortgagee as Attorney-in-Fact. The Mortgagee, or any of
  its officers, is hereby irrevocably appointed attorney-in-fact for the Mortgagor (without
  requiring any of them to act as such), such appointment being coupled with an interest,
  to do any or all of the following: (a) collect the Rents after the occurrence of an Event
  of Default; (b) settle for, collect and receive any awards payable under paragraph 3 or
  paragraph 7; and (c) execute, deliver and file, at Mortgagor’s sole cost and expense such
  instruments as the Mortgagee may require in order to perfect, protect and maintain its
  liens and security interests on any portion of the Property.

         18.    Certain Waivers. The Mortgagor hereby waives and releases all benefit that
  might accrue to the Mortgagor by virtue of any present or future law exempting the
  Property, or any part of the proceeds arising from any sale thereof, from attachment,
  levy or sale on execution, or providing for any stay of execution, exemption from civil
  process or extension of time for payment or any rights of marshalling in the event of any
  sale hereunder of the Property, and, unless specifically required herein, all notices of the
  Mortgagor’s default or of the Mortgagee’s election to exercise, or the Mortgagee’s actual
  exercise of any option under this Mortgage or any other Loan Document.

          19.     Mortgage Extensions. The granting of an extension or extensions of time
  by Mortgagee with respect to the performance of any provision of this Mortgage or the
  Note on the part of Mortgagor to be performed, or the taking of any additional security,
  or the waiver by Mortgagee or failure by Mortgagee to enforce any provision of this
  Mortgage, or the Note or to declare a default with respect thereto, shall not operate as a
  waiver of any subsequent default or defaults or affect the right of Mortgagee to exercise
  all rights or remedies stipulated herein and therein.

         20.   Attorneys’ Fees and Expenses. If Mortgagee retains the services of counsel
  by reason of a claim of a default or an Event of Default hereunder or under any of the
  other loan documents or on account of any matter involving Mortgagor’s title to the
  Property or the security interest intended to be granted hereby, or for examination of
  matters subject to Mortgagee’s approval under the loan documents, all costs of suit and


                                                  12
 4818-1201-2013, v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                Desc
                                Exhibit A Page 64 of 71




  all reasonable attorneys’ fees, but in no event less than the sum of $750.00 (and/or
  allocated fees of Mortgagee’s in-house legal counsel) and such other reasonable expenses
  so incurred by Mortgagee shall forthwith become due and payable, on demand, and shall
  be secured hereby.

          21.    The Mortgagor agrees to indemnify each of the Mortgagee, each legal
  entity, if any, who controls, is controlled by or is under common control with the
  Mortgagee and each of their respective directors, officers, employees and agents (the
  “Indemnified Parties”), and to defend and hold each Indemnified Party harmless from
  and against, any and all claims, damages, losses, liabilities and expenses (including all
  fees and charges of internal or external counsel with whom any Indemnified Party may
  consult and all expenses of litigation and preparation therefor) which any Indemnified
  Party may incur, or which may be asserted against any Indemnified Party by any person,
  entity or governmental authority (including any person or entity claiming derivatively on
  behalf of the Mortgagor), in connection with or arising out of or relating to the matters
  referred to in this Mortgage, whether (a) arising from or incurred in connection with any
  breach of a representation, warranty or covenant by the Mortgagor, or (b) arising out of
  or resulting from any suit, action, claim, proceeding or governmental investigation,
  pending or threatened, whether based on statute, regulation or order, or tort, or contract
  or otherwise, before any court or governmental authority, whether incurred in connection
  with litigation, mediation, arbitration, other alternative dispute processes, administrative
  proceedings and bankruptcy proceedings, and any and all appeals from any of the
  foregoing. The indemnity agreement contained in this paragraph shall survive the
  termination of this Mortgage, payment of any Obligations and assignment of any rights
  hereunder. The Mortgagor may participate at its expense in the defense of any such
  action or claim.

        22.    Governing Law and Jurisdiction. This Mortgage has been delivered to and
  accepted by the Mortgagee and will be deemed to be made in the Commonwealth of
  Pennsylvania. THIS MORTGAGE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
  THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE Commonwealth
  of Pennsylvania, EXCLUDING ITS CONFLICT OF LAWS RULES. The Mortgagor hereby
 irrevocably consents to the exclusive jurisdiction of any state or federal court for the
 county or judicial district where the Mortgagee’s office indicated above is located and any
 state or federal court having jurisdiction over State College, Pennsylvania; provided that
 nothing contained in this Mortgage will prevent the Mortgagee from bringing any action,
 enforcing any award or judgment or exercising any rights against the Mortgagor
 individually, against any security or against any property of the Mortgagor within any
 other county, state or other foreign or domestic jurisdiction. The Mortgagor waives any
 objection to venue and any objection based on a more convenient forum in any action
 instituted under this Mortgage.

                                              13
 4818-1201-2013, v 4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30              Desc
                               Exhibit A Page 65 of 71




        23.    Prior Mortgages. In the event of a conflict, the terms and provisions of this
  Mortgage are subject to the terms and provisions of any Prior Mortgages.

       24.  WAIVER OF JURY TRIAL.   THE MORTGAGOR IRREVOCABLY
  WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
  ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
  MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
  MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
  DOCUMENTS. THE MORTGAGOR ACKNOWLEDGES THAT THE FOREGOING
  WAIVER IS KNOWING AND VOLUNTARY.




               REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




                                             14

 4818-1201-2D13, v.4
Case 20-20425-GLT      Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30               Desc
                              Exhibit A Page 66 of 71




    The Mortgagor acknowledges that it has read and understood all the
    provisions of this Mortgage, including the waiver of jury trial, and has been
    advised by counsel as necessary or appropriate.

    WITNESS the due execution hereof as a document under seal, as of the date first written
    above, with the intent to be legally bound hereby.

    WITNESS:



                                               Rajeev Sharma


                                                      — \ ‘\        jLD-
                                               Vishnu Sharma ‘U




                                           I     flp!I)—IlIU   I

   1B1l2O12O13 V 4
Case 20-20425-GLT               Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30                                         Desc
                                       Exhibit A Page 67 of 71




    COMMONWEALTH OF PENNSYLVANIA
                                                                      )      ss:
    COUNTY OF            4;-,
          On this, the /) day of August, 2021, before me, a Notary Public, the
    undersigned officer, personally appeared RAJEEV SHARMA, who acknowledged that
    he/she, executed the foregoing instrument for the purposes therein contained.

             IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                                                        /,/         ))//
                                                 4                              —
                                    Nàtary PubliçJ’’                 /7
                                                                                        A1v?ud.SI   of Par.nsvIv,r.iO Nimry Seal
                                     My commission expires:
                                                                                                                     -




                                                                                -a:fldOYfl,         M En sn, Notary PWic
                                                                                    Stale Corogi Boro, Cenbo County
                                                                               lily Corums-c’3 Bcins Febroary 25. 2023
                                                                                      Commission ,umbr               1296510



   COMMONWEALTH OF PENNSYLVANIA
               7/                                                    )       ss:
   COUNTY OF /    ‘/




          On this, the /        day of August, 2021, before me, a Notary Public, the
   undersigned officer, personally appeared VISHNU SHARMA, who acknowledged that
   he/she, executed the foregoing instrument for the purposes therein contained.

            iN WITNESS WHEREOF, I hereunto set my hand and official seal.



                                  / Notary Public/—

                                                         -                                  PtJrlnsylvan(a Notsiry SaM
                                                                            C.u,I(ll,o,iwunlth of                —


                                    My commission expires:                     Cwunitniynn M En.lrish, Notary Puic
                                                                                   Stale Coliego floro, Centre County
                                                                            My Coininr’sroii Ep us       Fubojary 25, 202-I
                                                                                    Commission Nijiribor      206510




                                4cJiirlqliI0nL   pIQO   In   ()pen—lriU r-iorlqiiqol


   4618-1201-2013, v.4
Case 20-20425-GLT        Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30            Desc
                                Exhibit A Page 68 of 71




                               CERTIFICATE OF RESIDENCE


         The undersigned certifies that the residence of the Mortgagee is 7315 Wisconsin
   Avenue, Suite 600W, Bethesda, MD 20814.




                                                )e SiIiigni
                                                Senior Vice President
                                                On behalf of the Mortgagee




   4823 8872-1393, v.2
Case 20-20425-GLT   Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                           Exhibit A Page 69 of 71




                                                          EXECUTION VERSION

                                  EXHIBIT A


                          Legal Description of Premises
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                               Exhibit A Page 70 of 71




                                     EXHIBIT B


                                Permitted Encumbrances




  4818-1201-2013, v.4
Case 20-20425-GLT       Doc 327-1 Filed 08/13/21 Entered 08/13/21 15:14:30   Desc
                               Exhibit A Page 71 of 71




                                      EXHIBIT F


                                 WIRE INSTRUCTIONS


                                      See Attached




 4810-7786-0074, v. 6
